EXHIBIT 10.1



Execution Copy


















 



--------------------------------------------------------------------------------











STOCK PURCHASE AGREEMENT


BY AND BETWEEN


TWIN EAGLE RESOURCE MANAGEMENT, LLC


AND


BLACK HILLS NON-REGULATED HOLDINGS LLC


FOR THE PURCHASE OF CAPITAL STOCK


OF


ENSERCO ENERGY INC.




Dated January 18, 2012







--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE 1
PURCHASE OF SHARES    1

1.1
Sale of Shares    1

ARTICLE 2
PURCHASE PRICE AND ADJUSTMENTS    1

2.1
Purchase Price Determination    1

2.2
Valuation Methodology    2

2.3
Estimated Purchase Price    4

2.4
Distributable Cash    5

2.5
Payment of Estimated Purchase Price    5

2.6
Post-Closing Adjustment    6

2.7
Miscellaneous Purchase Price Provisions    8

2.8
Foreign Tax Credit    8

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER    8

3.1
Organization and Good Standing    8

3.2
Capitalization    9

3.3
Authority and Authorization; Conflicts; Consents    10

3.4
Financial Statements and Undisclosed Liabilities    11

3.5
Taxes    12

3.6
Litigation and Orders    13

3.7
Compliance with Law    13

3.8
Contracts    14

3.9
Certain Assets    16

3.10
Certain Accounts    16

3.11
Real Property    16

3.12
Environmental Matters    16

3.13
Intellectual Property    18

3.14
Absence of Certain Events    19

3.15
Insurance    19

3.16
Employee Benefits    19

3.17
Employees and Labor Relations    20

3.18
Credit Support; Pre-Paid Deposits    20

3.19
Commodities    21

3.20
Brokers    22

3.21
Accounts Receivable    22

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER    22

4.1
Organization and Good Standing    22

4.2
Authority and Authorization; Conflicts; Consents    22

4.3
Litigation and Orders    23

4.4
Availability of Funds    23

4.5
Securities    23

4.6
Brokers    23

ARTICLE 5
CERTAIN COVENANTS    24

5.1
Certain Actions to Close Transactions    24

5.2
Pre-Closing Conduct of Business    24

5.3
HSR Act Compliance; FPA Approval    26

5.4
Access to Information.    27

5.5
Further Assurances    28

5.6
Confidentiality and Publicity    28


i

--------------------------------------------------------------------------------



5.7
[Intentionally Omitted]    29

5.8
Certain Tax Matters    29

5.9
Employee Matters    31

5.10
Company Credit Support; Company Credit Facility    31

5.11
Calgary Lease    32

5.12
Sublease for the Denver Office    32

5.13
Trading and Support Software    32

5.14
Accounts    32

5.15
Conversion to an LLC    32

5.16
Transition Services Agreement    33

ARTICLE 6
CLOSING; CLOSING DELIVERIES; TERMINATION    33

6.1
Closing    33

6.2
Closing Deliveries by Seller    33

6.3
Closing Deliveries by Buyer    34

6.4
Termination of Agreement    35

6.5
Effect of Termination    35

6.6
Failure to Consummate Transactions; Liquidated Damages    36

ARTICLE 7
CONDITIONS TO OBLIGATIONS TO CLOSE    37

7.1
Conditions to Obligation of Buyer to Close    37

7.2
Conditions to Obligation of Seller to Close    38

ARTICLE 8
INDEMNIFICATION AND RESOLUTION OF CERTAIN DISPUTES    39

8.1
Indemnification by Seller    39

8.2
Indemnification by Buyer    39

8.3
Certain Limitations and Other Matters Regarding Claims    39

8.4
Certain Survival Periods    40

8.5
Notice of Claims and Procedures    40

8.6
Materiality Qualifiers    41

8.7
Reduction for Insurance, Taxes and Other Offsets    41

8.8
Effect of Purchase Price Adjustment    42

8.9
Indemnification Adjusts Purchase Price for Tax Purposes    42

8.10
Certain Disclaimers    42

ARTICLE 9
CERTAIN GENERAL TERMS AND OTHER AGREEMENTS    42

9.1
Notices    42

9.2
Expenses    43

9.3
Interpretation; Construction    43

9.4
Parties in Interest; Third-Party Beneficiaries    44

9.5
Governing Law    44

9.6
Sole and Exclusive Remedies    45

9.7
Jurisdiction, Venue and Waiver of Jury Trial    45

9.8
Entire Agreement; Amendment; Waiver    45

9.9
Assignment; Binding Effect    46

9.10
Severability    46

9.11
Counterparts    46

9.12
Schedules    46


ii

--------------------------------------------------------------------------------



Annexes, Exhibits, and Schedules
Annexes


Annex A
Certain Definitions






iii

--------------------------------------------------------------------------------





STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of
January 18, 2012, by and between TWIN EAGLE RESOURCE MANAGEMENT, LLC, a Delaware
limited liability company (“Buyer”), and Black Hills Non-regulated Holdings,
LLC, a South Dakota limited liability company (“Seller”), regarding the purchase
of shares of capital stock of enserco energy inc., a South Dakota corporation
(the “Company”).
Capitalized terms used in this Agreement that are not otherwise defined herein
have the meanings ascribed to such terms in Annex A.
Recitals
A.    Seller owns 7,000 shares of common stock of the Company, which represents
all of the issued and outstanding shares of capital stock of the Company (the
“Shares”).
B.    Seller desires to sell, assign and transfer to Buyer, and Buyer desires to
purchase from Seller, all of the Shares, upon and subject to the terms herein.
Agreement
In consideration of the foregoing and the representations, warranties, covenants
and agreements in this Agreement and other good and valuable consideration, the
receipt of which is hereby acknowledged, each Party hereby agrees as follows:
ARTICLE 1
PURCHASE OF SHARES
1.1    Sale of Shares. Upon and subject to the terms herein, at Closing, Seller
will sell, assign and transfer to Buyer, and Buyer will purchase from Seller,
all of the Shares, free and clear of all Encumbrances (other than restrictions
imposed by securities laws applicable to securities generally and rights of
Buyer hereunder).
ARTICLE 2
PURCHASE PRICE AND ADJUSTMENTS
2.1    Purchase Price Determination. Buyer will pay to Seller the “Purchase
Price,” which will be determined as follows (each of the following in Section
2.1(b) through (f) is sometimes referred to herein as a “Purchase Price
Component”):


(a)$49,100,000; plus


(b)the Trade Book Value (which may be a positive or negative number); plus


(c)the amount by which Net Working Capital exceeds the Net Working Capital
Baseline (for purposes of clarity, it is understood that the Distributable Cash
shall be distributed to Seller prior to Closing and will not be included in Net
Working Capital); plus

1

--------------------------------------------------------------------------------





(d)the amount of all capital expenditures, capital leases, and investments in or
loans to third parties incurred and funded after the date hereof but prior to
Closing, less any return of capital with respect to such capital expenditures,
capital leases and investments prior to Closing (the “Investments”), but only to
the extent such Investments were approved by Buyer in accordance with Section
5.2 (for the avoidance of doubt, Buyer has approved the Company's anticipated
Investment in the Gascoyne rail transloading facilities in an amount not to
exceed $800,000 without further approval of Buyer in accordance with Section
5.2); plus


(e)the Net Book Value of Non-Current Assets and Liabilities (which may be a
positive or negative number); plus


(f)the Business Curtailment Losses pursuant to Section 5.2, if any; plus


(g)the Conversion Costs pursuant to Section 5.15, if any;


provided, however, in no event will the aggregate Purchase Price payable by
Buyer to Seller exceed $175,000,000 (the “Purchase Price Cap”).


2.2    Valuation Methodology. For purposes of the Purchase Price, the following
Purchase Price Components will be determined in the following manner:


(a)
Trade Book Value.



(1)“Trade Book Value” will be the economic mark-to-market value of each
Commodity Transaction as set forth in the Trade Book as of the Closing Date, but
specifically excludes (A) the extrinsic value, (B) the crude oil business of the
Company and Enserco Midstream, and (C) the Market Value of Commodity Inventory.


(2)The Trade Book and the determination of the Trade Book Value as of November
30, 2011 (the “Reporting Date”) are attached hereto as Annex C. The Trade Book
Value as of the Closing Date will be determined in accordance with the valuation
principles, methodologies, standards, policies, procedures, and assumptions
(“Methodologies”) used in preparing the Trade Book and determining the Trade
Book Value set forth in Annex C. For the avoidance of doubt, Annex C will value
“Raton”, “Day-Ahead/Real Time” and “NGPL Amarillo” consistent with the Company's
traditional Methodologies, subject to any clarifications in Annex C.


(b)
Net Working Capital.



(1)    “Net Working Capital” will be an amount equal to the following:


(A)current assets of the Company as of the Closing Date (including the Market
Value of Commodity Inventory), excluding the following (to the extent otherwise
included in current assets): (i) any current assets distributed by the Company
to Seller or any of its Affiliates (other than a Subsidiary of the Company) on
the Closing Date; (ii) the Investments; (iii) intercompany accounts other than
Commercial Intercompany Accounts;

2

--------------------------------------------------------------------------------



(iv) intangibles; (v) the book value of Commodity Transactions; and (vi) prepaid
and deferred taxes retained by Seller; minus


(B)current liabilities of the Company as of the Closing Date, excluding the
following (to the extent otherwise included in current liabilities): (i) any
current liabilities assumed or paid by Seller or any of its Affiliates (other
than the Company or any of its Subsidiaries) on the Closing Date;
(ii) intercompany accounts other than Commercial Intercompany Accounts;
(iii) intangibles; (iv) the book value of Commodity Transactions; (v) any
current liabilities pursuant to the Retention Agreements; (vi) income taxes
payable and deferred taxes retained by Seller; (vii) the GAAP mark-to-market
incentive accrual; and (viii) accrued payroll and related payroll Tax and
benefit accruals.


(2)    “Net Working Capital Baseline” will be (A) $2,600,000, plus (B) the
product of (i) the weighted-average Market Value of Commodity Inventory for a
barrel of crude oil as of the Closing Date used in the determination of Net
Working Capital multiplied by (ii) the actual number of barrels of line pack
crude oil inventory on the Closing Date, provided that, for purposes of this
calculation only, the number of barrels used in (ii) above will not be greater
than 180,000 or less than 160,000.


(3)“Market Value of Commodity Inventory” will be the economic value of Commodity
inventory (including park-and-loans and imbalances) as of the Closing Date.


(4)    Net Working Capital will be determined (A) without duplication of
anything included in the Trade Book Value, (B) after giving effect to the
distribution or payment of Distributable Cash pursuant to Section 2.4, and
(C) except where this Agreement specifies an economic valuation, in accordance
with GAAP.


(5)    The determinations of Net Working Capital, the Net Working Capital
Baseline and the Market Value of Commodity Inventory as of the Reporting Date
are attached hereto as Annex D. Net Working Capital, the Net Working Capital
Baseline and the Market Value of Commodity Inventory as of the Closing Date will
be determined in accordance with the Methodologies used in determining Net
Working Capital, the Net Working Capital Baseline and the Market Value of
Commodity Inventory set forth in Annex D.


(c)
Net Book Value of Non-Current Assets and Liabilities.



(1)    “Net Book Value of Non-Current Assets and Liabilities” will be an amount
equal to the following:


(A)non-current assets of the Company as of the Closing Date, excluding the
following (to the extent otherwise included in non-current assets):
(A) intercompany accounts other than Commercial Intercompany Accounts;
(B) intangibles; (C) the book value of Commodity Transactions; (D) the
Investments; (E) deferred taxes retained by Seller; and (F) the Foreign Tax
Credit; minus

3

--------------------------------------------------------------------------------





(B)non-current liabilities of the Company as of the Closing Date, excluding the
following (to the extent otherwise included in non-current liabilities):
(A) intercompany accounts other than Commercial Intercompany Accounts;
(B) intangibles; (C) the book value of Commodity Transactions; (D) any
non-current liabilities pursuant to the Retention Agreements; and (E) deferred
taxes retained by Seller.


(2)    The determination of Net Book Value of Non-Current Assets and Liabilities
as of the Reporting Date is attached hereto as Annex E. Net Book Value of
Non-Current Assets and Liabilities as of the Closing Date will be determined in
accordance with the Methodologies used in determining Net Book Value of
Non-Current Assets and Liabilities set forth in Annex E.


2.3    Estimated Purchase Price.
 
(a)    On or before the fifth Business Day before the Closing Date, Seller will
deliver to Buyer a written statement (the “Estimated Statement”) showing, in
reasonable detail, Seller's determination or estimate of the following in
accordance with Sections 2.1 and 2.2 as of the Closing Date:


(1)    the Purchase Price Components;


(2)    an estimate of the Purchase Price, which will not exceed the Purchase
Price Cap (the “Estimated Purchase Price”); and


(3)    cash and cash equivalents of the Company to be distributed or otherwise
paid to Seller and/or one or more Affiliates of Seller (other than the Company
and Enserco Midstream ) pursuant to Section 2.4 (“Distributable Cash”).


(b)    The Estimated Statement will be accompanied by the following (or
estimates thereof, where appropriate):


(1)    wire transfer instructions for the payments described in Section 2.5;


(2)    the Electronically Recorded Trade Book for all Commodities as of the
Closing Date;


(3)    a schedule listing the Manually Recorded Commodity Transactions for all
Commodities as of the Closing Date;


(4)    a reasonably detailed schedule that provides the calculation of the Trade
Book Value as of the Closing Date in accordance with the Methodologies used in
Annex C;


(5)    bank statements showing Distributable Cash;

4

--------------------------------------------------------------------------------





(6)    a reasonably detailed calculation of Net Working Capital and the Net
Working Capital Baseline as of the Closing Date, including the following:


(A)    a schedule of accounts receivable of the Company as of the most recently
closed financial period for which such schedule is prepared in the Ordinary
Course of Business;


(B)    a schedule showing the Market Value of Commodity Inventory as of the most
recently closed financial period for which such schedule is prepared in the
Ordinary Course of Business;


(C)    a schedule of any other current assets of the Company used in the
calculation of Net Working Capital as of the Closing Date;


(D)    a schedule of accounts payable of the Company used in the calculation of
Net Working Capital as of the Closing Date; and


(E)    a schedule of any other current liabilities of the Company used in the
calculation of Net Working Capital as of the Closing Date;


(7)    a schedule the Net Book Value of Non-Current Assets and Liabilities as of
the Closing Date;


(8)    a schedule of the Investments as of the Closing Date, if any;


(9)    an update of the Credit Support Schedules as of the Closing Date;


(10)    reasonable evidence of the Business Curtailment Losses, if any; and


(11)    reasonable evidence of the Conversion Costs, if any.


2.4    Distributable Cash. Prior to the Closing, the Company shall distribute
and/or pay to Seller and/or one or more of its Affiliates (other than the
Company and Enserco Midstream) the Distributable Cash.


2.5    Payment of Estimated Purchase Price. For illustrative purposes only, the
hypothetical Purchase Price, if Closing had occurred on the Reporting Date,
determined in accordance with this Article 2, including Annexes C, D and E,
would have been approximately $155,017,015. For purposes of this Section 2.5,
“Purchase Price Threshold” means 105% of such hypothetical Purchase Price, or
$162,767,866.


(b)    Prior to Closing, Seller and Buyer shall use commercially reasonable
efforts to agree on the amount of each of the Purchase Price Components and the
Estimated Purchase Price as of the Closing Date. For purposes of effectuating
the Closing, the Estimated Purchase Price will be based on the following:

5

--------------------------------------------------------------------------------





(1)    with respect to each Purchase Price Component that Buyer and Seller agree
to prior to Closing, such agreed-to Purchase Price Component; and


(2)    with respect to each Purchase Price Component that Buyer and Seller do
not agree to prior to Closing, the corresponding Purchase Price Component
included in Seller's Estimated Statement.


(c)    If the Estimated Purchase Price is less than the Purchase Price
Threshold, at Closing, Buyer will pay the Estimated Purchase Price, less (1) an
amount equal to 50% of the HSR Filing Fees and (2) $1,125,000, representing 50%
of the incremental BNP Paribas commitment fee (the “Incremental Commitment
Fee”), to Seller by wire transfer of immediately available funds to the
account(s) designated in the Estimated Statement.


(d)    If the Estimated Purchase Price is greater than the Purchase Price
Threshold, at Closing, Buyer will pay an amount equal to the Purchase Price
Threshold, less (1) an amount equal to 50% of the HSR Filing Fees and (2) the
Incremental Commitment Fee, to Seller by wire transfer of immediately available
funds to the account(s) designated in the Estimated Statement.


(e)    The amount paid at Closing pursuant to Section 2.5(c) or (d) is referred
to herein as the “Closing Payment.”


2.6    Post-Closing Adjustment. Ninety (90) days after the Closing Date, the
Estimated Purchase Price will become final and binding on the Parties unless
Buyer delivers to Seller, or Seller delivers to Buyer, a statement (each, a
“Post-Closing Statement”) setting forth in reasonable detail Buyer's objection
to the Estimated Purchase Price or Seller's revision of the Estimated Purchase
Price, as applicable, prior to the expiration of such ninety (90)-day period. At
the request of a Party, the other Party and the Company will assist such Party
and its representatives in all reasonable respects in preparing a Post-Closing
Statement. Each Post-Closing Statement will be prepared in the same manner, and
contain at least the same supporting detail, as the Estimated Statement in
accordance with Section 2.3. If neither Party delivers a Post-Closing Statement
within such ninety (90)-day period, then the Estimated Purchase Price will be
the “Final Purchase Price” and there will be no further adjustment to the
Estimated Purchase Price pursuant to this Article 2. If either Party timely
delivers a Post-Closing Statement, then the “Final Purchase Price” will be
determined in accordance with this Section 2.6. If Buyer delivers a Post-Closing
Statement, such Post-Closing Statement is referred to herein as the “Buyer's
Statement”; if Buyer does not deliver a Post-Closing Statement, the Estimated
Statement is referred to herein as the “Buyer's Statement.” If Seller delivers a
Post-Closing Statement, such Post-Closing Statement is referred to herein as the
“Seller's Statement”; if Seller does not deliver a Post-Closing Statement, the
Estimated Statement is referred to herein as the “Seller's Statement.”


(a)    To the extent the valuation of any Purchase Price Component is the same
in both the Buyer's Statement and the Seller's Statement, such valuation of such
Purchase Price Component shall be final and binding on the Parties. During the
ten (10)-day period after timely delivery of a Post-Closing Statement, Seller
and Buyer will attempt to resolve any differences between the Buyer's Statement
and the Seller's Statement.

6

--------------------------------------------------------------------------------





(b)    If, at the end of such ten (10)-day period, Seller and Buyer have not
reached agreement on all differences between the Buyer's Statement and the
Seller's Statement, then either Seller or Buyer may demand in writing to the
other that the items that remain in dispute be promptly submitted to KPMG LLP
(or as otherwise agreed in writing) (the “Purchase Price Mediator”) for review
and resolution. If the Purchase Price Mediator cannot or refuses to serve, or
KPMG LLP is not then a Qualified Mediator (as defined below), then the Purchase
Price Mediator will be selected by lot from a list of two potential Purchase
Price Mediators remaining after Seller nominates two, Buyer nominates two, and
Seller and Buyer each eliminate one potential Purchase Price Mediator from the
other's nominations. All Purchase Price Mediators nominated by Buyer or Seller
will be nationally-recognized or other public accounting firms and will not have
any past or present business relationship with any of the Parties or any of
their respective Affiliates (a “Qualified Mediator”).


(c)    The Purchase Price Mediator will determine procedures and deadlines for
such mediation, subject to the terms hereof. The Purchase Price Mediator will
render a decision resolving the Purchase Price Component(s) in dispute as soon
as possible and, in any event, within thirty (30) days after completion of
submissions to the Purchase Price Mediator. The Purchase Price Mediator will
determine each Purchase Price Component in dispute in accordance with the terms
of this Agreement, solely based on this Agreement, the Buyer's Statement, the
Seller's Statement, and such other written submissions requested by the Purchase
Price Mediator (and not by independent review), and such determinations of the
Purchase Price Mediator shall be final and binding on the parties. The Purchase
Price Mediator will not assign a value to any Purchase Price Component that is
greater than the highest corresponding value set forth in the Buyer's Statement
and the Seller's Statement or that is that is lower than the lowest
corresponding value set forth in the Buyer's Statement and the Seller's
Statement. Each Party will pay its own fees and expenses regarding such
mediation, and Seller and Buyer will each pay half of the fees and expenses of
the Purchase Price Mediator.


(d)    The “Final Purchase Price” will be determined in accordance with
Section 2.1 based on the final and binding Purchase Price Components determined
pursuant to Sections 2.5 and 2.6, but will not exceed the Purchase Price Cap.


(e)    Within one (1) Business Day after the final determination of the Final
Purchase Price (the “Adjustment Payment Date”):


(1)    if the Final Purchase Price is greater than the Closing Payment, then the
amount by which the Final Purchase Price exceeds the Closing Payment shall be
“Excess Purchase Price” payable in accordance with Section 2.6(f); and


(2)    if the Final Purchase Price is less than the Closing Payment, then the
amount by which the Final Purchase Price is less than the Closing Payment,
together with interest on such balance at a rate equal to 5% per annum
(calculated based on the number of actual days elapsed from (but not including)
the Closing Date to (and including) the date of payment, divided by 365), shall
be paid by Seller to Buyer by wire transfer of immediately available funds to an
account designated in writing by Buyer.

7

--------------------------------------------------------------------------------





(f)    All Excess Purchase Price, if any, together with interest on such amount
at a rate equal to 5% per annum (calculated based on the number of actual days
elapsed from (but not including) the Closing Date to (and including) the date of
payment, divided by 365) shall be payable as follows:


(1)    50% of the Excess Purchase Price plus interest thereon shall be paid by
Buyer to Seller by wire transfer of immediately available funds to an account
designated in writing by Seller on the Adjustment Payment Date; and


(2)    the remaining balance of the Excess Purchase Price plus interest thereon
shall be paid by Buyer to Seller by wire transfer of immediately available funds
to an account designated in writing by Seller on the date that is ninety (90)
days after the Adjustment Payment Date.


2.7    Miscellaneous Purchase Price Provisions.


(a)    All references to the Company in this Article 2 include Enserco Midstream
on a consolidated basis.


(b)    In the event any value used in the determination of the Purchase Price is
denominated in a currency other than U.S. Dollars, such non-U.S. currencies
shall be converted to U.S. Dollars at the conversion rate as of the Closing Date
published in the Wall Street Journal.


2.8    Foreign Tax Credit. The Interim Balance Sheet as of the Reporting Date
includes a foreign tax credit in the amount of $1,232,908 (as such amount
changes from time to time, the “Foreign Tax Credit”). From and after Closing
until the Foreign Tax Credit expires, (a) annually, within thirty (30) days
after filing the federal Tax return in which the Foreign Tax Credit is utilized,
Buyer will certify in writing to Seller the amount of any “Net Tax Savings”
(meaning Tax savings less associated costs) resulting from the Foreign Tax
Credit during the period covered by such Tax return, (b) at the time of such
certification, Buyer will pay Seller, by check or wire transfer to an account
specified by Seller, an amount equal to eighty-five percent (85%) of such Net
Tax Savings for the period covered by such Tax return, and (c) to the extent
Buyer is required to repay such amount upon audit or otherwise, Seller shall
within thirty (30) days refund such amount to Buyer.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER


Except as set forth in the Schedules hereto, Seller hereby represents and
warrants to Buyer as follows:
3.1    Organization and Good Standing.


(a)    Seller is a duly organized and validly existing limited liability company
in good standing under the laws of the State of South Dakota, and is duly
qualified and in good standing to do business as a foreign limited liability
company in each jurisdiction in which the ownership or leasing of its properties
or assets or the conduct of its business requires such

8

--------------------------------------------------------------------------------



qualification, except where the failure to be so qualified or in good standing
will not materially and adversely affect Seller's ability to consummate the
transactions contemplated herein.


(b)    The Company is a duly organized and validly existing corporation in good
standing under the laws of the State of South Dakota, and as of the date hereof
is duly qualified and in good standing to do business as a foreign corporation
in each jurisdiction set forth in Schedule 3.1(b), which are all of the
jurisdictions in which the ownership or leasing of its properties or assets or
the conduct of its business requires such qualification, except where the
failure to be so qualified or in good standing is not reasonably likely to have
a Material Adverse Effect on the Company.


(c)    Enserco Midstream is a duly organized and validly existing limited
liability company in good standing under the laws of the State of South Dakota,
and as of the date hereof is duly qualified and in good standing to do business
as a foreign limited liability company in each jurisdiction set forth in
Schedule 3.1(c), which are all of the jurisdictions in which the ownership or
leasing of its properties or assets or the conduct of its business requires such
qualification, except where the failure to be so qualified or in good standing
is not reasonably likely to have a Material Adverse Effect on Enserco Midstream.


(d)    The Company and Enserco Midstream each have full corporate or limited
liability company power, as applicable, and authority to own and lease its
properties and assets and conduct its business as now conducted. Other than the
Company's ownership interest in Enserco Midstream, the Company does not hold any
equity interest, directly or indirectly, of any other Person. Enserco Midstream
does not hold any equity interest, directly or indirectly, of any other Person.
Seller has made available to Buyer a true, correct and complete copy of the
Organizational Documents of the Company and Enserco Midstream.


3.2    Capitalization. The authorized capital stock of the Company consists of
18,000 shares of common stock, of which 7,000 shares are issued and outstanding,
all of which are owned by Seller. The Shares constitute all of the outstanding
capital stock of the Company. All of the Shares are duly authorized, validly
issued, fully paid and non‑assessable. No Shares were issued in violation of any
Organizational Document of the Company, any Applicable Law or any pre-emptive
right (or other similar right) of any Person. Seller has good and valid title to
all Shares, free and clear of any Encumbrance (other than restrictions imposed
by securities laws applicable to securities generally and rights of Buyer
hereunder). Other than rights of Buyer created hereunder, there is no
(1) pre-emptive right, option, warrant, put, call, purchase right, subscription
right, conversion right, convertible instrument, exchange right or other
security, Contract or commitment of any nature whereby any Person has, or has a
right to receive, any capital stock of, or right or obligation to acquire any
capital stock of, the Company, (2) equity appreciation, phantom stock, profit
participation or similar right with respect to the Company, or (3) voting trust,
proxy or other Contract with respect to any capital stock of the Company.


(b)    The Company owns one hundred percent (100%) of the outstanding equity
interest of Enserco Midstream (the “Membership Interest”). The Membership
Interest was not issued in violation of any Organizational Document of Enserco
Midstream, any Applicable Law or any pre-emptive right (or other similar right)
of any Person. The Company has good and valid title to the Membership Interest,
free and clear of any Encumbrance (other than restrictions

9

--------------------------------------------------------------------------------



imposed by securities laws applicable to securities generally and rights of
Buyer hereunder). Other than rights of Buyer created hereunder, there is no (1)
pre-emptive right, option, warrant, put, call, purchase right, subscription
right, conversion right, convertible instrument, exchange right or other
security, Contract or commitment of any nature whereby any Person has, or has a
right to receive, any capital stock, or membership interest of Enserco
Midstream, (2) equity appreciation, phantom stock, profit participation or
similar right with respect to Enserco Midstream, or (3) voting trust, proxy or
other Contract with respect to any membership interest of Enserco Midstream.


3.3    Authority and Authorization; Conflicts; Consents.


(a)    Authority and Authorization. The execution, delivery and performance of
this Agreement and each Ancillary Document to which Seller and/or Enserco
Midstream, as applicable, is a party have been duly authorized and approved by
all necessary corporate or limited liability company action with respect to
Seller and/or Enserco Midstream, as applicable, and each such authorization and
approval remains in full force and effect. Assuming due authorization, execution
and delivery by Buyer of this Agreement and each Ancillary Document to which it
is a party, this Agreement is, and each such Ancillary Document at Closing will
be, the legal, valid and binding obligation of Seller and Enserco Midstream, as
applicable, enforceable against Seller and/or Enserco Midstream, as applicable,
in accordance with its terms, except to the extent enforceability may be limited
by any applicable bankruptcy, reorganization, insolvency, moratorium or other
similar Applicable Law affecting creditors' rights generally and principles
governing the availability of equitable remedies.


(b)    Conflicts. Neither the execution nor delivery by Seller of this Agreement
or by Seller, the Company and/or Enserco Midstream, as applicable, of any
Ancillary Document to which it is a party, nor consummation by Seller, the
Company or Enserco Midstream of the transactions contemplated herein or therein
does or will (with or without the passage of time or giving of notice)
(1) constitute a breach of, violate, conflict with or give rise to or create any
right or obligation under any Organizational Document of Seller, the Company or
Enserco Midstream, (2) violate any Applicable Law or Order or (3) constitute a
breach or violation of or a default under, conflict with or give rise to or
create any right of any Person other than Seller and/or Enserco Midstream, as
applicable, to accelerate, increase, terminate, modify or cancel any material
right or obligation of the Company or Enserco Midstream under, any Major
Contract, except where such a breach, violation, default, conflict or right is
released or waived pursuant to a Consent delivered or to be delivered at Closing
or, with respect to clause (2) or (3) above, has not had and is not reasonably
likely to have a Material Adverse Effect on the Company and will not materially
and adversely affect Seller's ability to consummate the transactions
contemplated herein.


(c)    Consents. No consent or approval by, notification to or filing with any
Person is required in connection with Seller's and/or Enserco Midstream's
execution, delivery or performance of this Agreement or any Ancillary Document
to which it is a party or Seller's and/or Enserco Midstream's, as applicable,
consummation of the transactions contemplated herein or therein, except (1) as
described in Section 5.3, (2) as described in Schedule 3.3, or (3) for any
consent, approval, notice or filing, the absence of which has not had and is not
reasonably likely to have a Material Adverse Effect on the Company and will not
materially and

10

--------------------------------------------------------------------------------



adversely affect Seller's ability to consummate the transactions contemplated
herein. “Consent” means each consent, approval, notice or filing described in
Schedule 3.3.


3.4    Financial Statements and Undisclosed Liabilities.


(a)    Financial Statements Defined. Schedule 3.4 contains a true, correct and
complete copy of the following:


(1)    the (A) audited balance sheet of the Company and Enserco Midstream, on a
consolidated basis, as of December 31, 2010, (B) audited statements of
operations, stockholders' equity and cash flows of the Company and Enserco
Midstream, on a consolidated basis, for the fiscal year ended on December 31,
2010, and (C) notes to the foregoing and the reports thereon of the Company's
independent auditors (collectively, the “Annual Financial Statements”); and


(2)    the unaudited (A) balance sheet of the Company and Enserco Midstream, on
a consolidated basis, as of the Reporting Date and (B) income statement of the
Company and Enserco Midstream, on a consolidated basis, for the fiscal
year-to-date period then ended.


(b)    Monthly Financials. Between the date hereof and the Closing, Seller shall
provide Buyer with the monthly unaudited balance sheet and income statement of
the Company and Enserco Midstream, on a consolidated basis, as they are prepared
in the Ordinary Course of Business. The most recent balance sheet attached
hereto pursuant to Section 3.4(a)(2) or delivered pursuant to Section 3.4(b) is
referred to herein as the “Interim Balance Sheet”; the date of the Interim
Balance Sheet is referred to herein as the “Interim Balance Sheet Date”; the
Interim Balance Sheet and the most recent income statement attached hereto
pursuant to Section 3.4(a)(2) or delivered pursuant to Section 3.4(b) are
referred to herein as the “Interim Financial Statements”; and the Interim
Financial Statements, together with the Annual Financial Statements, are
referred to herein as the “Financial Statements.” The foregoing notwithstanding,
if the most recent monthly unaudited balance sheet and income statement is not
within thirty (30) days of Closing, then Seller shall deliver a balance sheet
and income statement that is within thirty (30) days and that shall be deemed to
be the Interim Balance Sheet.


(c)    Financial Statements. The Financial Statements attached hereto pursuant
to Section 3.4(a) or delivered pursuant to Section 3.4(b) were prepared in
accordance with GAAP and fairly present, in all material respects, the financial
condition of the Company and Enserco Midstream at their respective dates and the
results of operations of the Company and Enserco Midstream for the respective
periods covered thereby, except (1) as otherwise disclosed in any note to the
Financial Statements and (2) that the Interim Financial Statements are subject
to normal year-end adjustments and do not have notes included therewith.


(d)    Undisclosed Liabilities. The Company and Enserco Midstream do not have
any Liabilities, except for Liabilities (1) disclosed in, provided for,
adequately reflected in, reserved against or otherwise described in the
Financial Statements (including in any note thereto), (2) that are or will be
included in the calculations regarding the Purchase Price under Article 2,
(3) under any Major Contract or under any Company Plan, (4) that have arisen in
the

11

--------------------------------------------------------------------------------



Ordinary Course of Business since the Interim Balance Sheet Date, (5) under this
Agreement or any Ancillary Document or otherwise in connection with the
transactions contemplated herein or therein, or (6) that will not have a
Material Adverse Effect on the Company.


3.5     Taxes. All material Tax Returns that are required to be filed by
Applicable Law (taking into account all extensions) for any period ending on or
before the Closing Date for, by, on behalf of or with respect to the Company and
Enserco Midstream have been timely filed with the appropriate foreign, federal,
state and local authorities. All such Tax Returns as so filed disclose all Taxes
required to be paid for the periods covered thereby. All such Tax Returns are
true and correct in all material respects. All Taxes shown to be due and payable
on such Tax Returns or related to such Tax Returns have been timely paid in
full. All such Tax Returns of the Company and Enserco Midstream and the
information and data contained therein reflect all material liabilities for
Taxes for the period covered by such Tax Returns.


(b)    Other than as set forth in Schedule 3.5(b), none of such Tax Returns are
now under audit or examination by any foreign, federal, state or local authority
and there are no agreements, waivers or other arrangements providing for an
extension of time with respect to the assessment or collection of any Tax or
deficiency of any nature against the Company or Enserco Midstream or their
properties, or with respect to any such Tax Return, or any suits or other
actions, proceedings, disputes, investigations or claims now pending or
Threatened against the Company or Enserco Midstream or their properties with
respect to any Tax, or any claims for any additional Tax asserted in writing by
any such authority.


(c)    All Taxes due and required to be paid by the Company or Enserco Midstream
on or before the Closing (whether or not shown on a Tax Return) or assessed and
due and required to be paid by the Company or Enserco Midstream on or before the
Closing Date have been timely paid in full.


(d)    All withholding Tax and Tax deposit requirements imposed on the Company
or Enserco Midstream for any and all periods ending on or before the Closing
Date have been timely satisfied in full on or before the Closing Date.


(e)    The Company and Enserco Midstream have not made any payments, and are not
obligated to make any payments that will not be deductible under Section 280G
(relating to parachute payments) of the Code.


(f)    The Company and Enserco Midstream each are not a party to any tax
allocation or tax sharing agreement other than as set forth on Schedule 3.5(f).


(g)    The Company (1) is a member of an affiliated group filing a consolidated
federal income Tax Return, and (2) has no liability for Taxes of any Person
(other than Enserco Midstream) under Treasury Regulations § 1.1502-6 (or any
similar provision of foreign, state or local law), as a transferee or successor,
by contract, or otherwise.


(h)    There are no Liens for Taxes (other than for current Taxes not yet due
and payable) upon any assets of the Company or Enserco Midstream.

12

--------------------------------------------------------------------------------





(i)    Neither the Company nor Enserco Midstream has been a “United States real
property holding corporation” within the meaning of Section 897(c)(2) of the
Code during the applicable period specified in Section 897(c)(1)(A)(ii) of the
Code.


(j)    The Company and Enserco Midstream have not made an election, and are not
required, to treat any of its assets as tax-exempt bond financed property or
tax-exempt use property within the meaning of Section 168 of the Code or under
any comparable provision of foreign, state or local Tax law.


(k)    The Company and Enserco Midstream have not filed a consent pursuant to
the collapsible corporation provisions of Section 341(f) of the Code (or any
corresponding provision of foreign, state or local law) or agreed to have
Section 341(f) (2) of the Code (or any corresponding provision of state or local
law) apply to any disposition of any asset of the Company or Enserco Midstream.


(l)    The Company and Enserco Midstream have not requested or received any
ruling regarding Taxes since January 1, 2008 from any foreign, federal, state or
local authority, or signed any binding agreement with any such authority
(including, without limitation, any advance pricing agreement) since January 1,
2008.


(m)    The amount accrued for Taxes in the Financial Statements by the Company
or Enserco Midstream, if any, is sufficient for the payment of all Taxes from
the period ending on or before the Closing Date.


(n)    Neither the Company nor Enserco Midstream have entered into a listed or
reportable transaction as defined in Section 6707A of the Code.


3.6    Litigation and Orders. There is no Proceeding pending or, to Seller's
Knowledge, Threatened against the Company or Enserco Midstream as of the date of
this Agreement. As of the date of this Agreement, neither the Company nor
Enserco Midstream is specifically identified as a party that is subject to any
material restriction or limitation on any of its operations under any Order.


3.7    Compliance with Law. At all times since December 31, 2008 with regard to
any Applicable Laws promulgated or enforced by FERC, and at all times since
December 31, 2006 with regard to other matters, the Company and Enserco
Midstream have been operated in compliance in all material respects with all
Applicable Laws, except as described in Schedule 3.7. No written notice has been
received by Seller, Enserco Midstream or the Company from December 31, 2008 to
the date of this Agreement from FERC or from December 31, 2006 to the date of
this Agreement from any other Governmental Authority alleging that the Company
or Enserco Midstream is not or was not in compliance in any material respect
with any Applicable Law, where the reason for which has not been corrected and
the remedy for which has not been fully satisfied.



13

--------------------------------------------------------------------------------



3.8    Contracts. Schedule 3.8(a) contains a true and accurate list of the
following Contracts, in effect as of the date of this Agreement, to which the
Company or Enserco Midstream is a party (each a “Major Contract”):


(1)    any agreement that materially restricts or materially limits the ability
of the Company or Enserco Midstream to freely conduct the Business or that
imposes on the Company or Enserco Midstream any non-competition,
non-solicitation obligation, or other similar limitations or restrictions;


(2)    all agreements that involve or are reasonably expected to involve
aggregate payments to or from the Company or Enserco Midstream of more than
$250,000 in any twelve-month period or more than $500,000 during the term of
such agreement, other than Contracts with respect to Commodity Transactions in
the Trade Book;


(3)    all partnership or joint venture agreements or other agreements relating
to the management or control of any such partnership or joint venture;


(4)    any agreement between the Company or Enserco Midstream and any of their
respective employees relating their employment with the Company or Enserco
Midstream (other than those that are or on the Closing Date will be terminable
at will by the Company or Enserco Midstream without any Liability to either the
Company or Enserco Midstream, except Liability with respect to services rendered
before the termination thereof);


(5)    each other Contract not entered into in the Ordinary Course of Business,
other than Contracts with respect to Commodity Transactions in the Trade Book;


(6)    the following Contracts with respect to Commodity Transaction identified
in the Trade Book:


(A)    each Contract for the physical purchase of natural gas representing at
least 1.0% of the aggregate dollar volume of all physical natural gas purchases
for the fiscal year-to-date period ended on the Reporting Date, which Contracts,
in the aggregate, represent at least 70% of the aggregate dollar volume of all
physical natural gas purchases for the fiscal year-to-date period ended on the
Reporting Date;


(B)    each Contract for the physical sale of natural gas representing at least
1.0% of the aggregate dollar volume of all physical natural gas sales for the
fiscal year-to-date period ended on the Reporting Date, which Contracts, in the
aggregate, at least 75% of the aggregate dollar volume of all physical natural
gas sales for the fiscal year-to-date period ended on the Reporting Date;


(C)    each Contract for the financial purchase or sale of natural gas as of the
Reporting Date;



14

--------------------------------------------------------------------------------



(D)    each Contract for the physical purchase of crude oil representing at
least 1.0% of the aggregate dollar volume of all physical crude oil purchases
for the fiscal year-to-date period ended on the Reporting Date, which Contracts,
in the aggregate, represent at least 90% of the aggregate dollar volume of all
physical crude oil purchases for the fiscal year-to-date period ended on the
Reporting Date;


(E)    each Contract for the physical sale of crude oil representing at least
1.0% of the aggregate dollar volume of all physical crude oil sales for the
fiscal year-to-date period ended on the Reporting Date, which Contracts, in the
aggregate, represent at least 85% of the aggregate dollar volume of all physical
crude oil sales for the fiscal year-to-date period ended on the Reporting Date;


(F)    each Contract for the physical purchase of coal representing at least
1.0% of the aggregate dollar volume of all physical coal purchases for the
fiscal year-to-date period ended on the Reporting Date, which Contracts, in the
aggregate, represent at least 90% of the aggregate dollar volume of all physical
coal purchases for the fiscal year-to-date period ended on the Reporting Date;


(G)    each Contract for the physical sale of coal representing at least 1.0% of
the aggregate dollar volume of all physical coal sales for the fiscal
year-to-date period ended on the Reporting Date, which Contracts, in the
aggregate, represent at least 90% of the aggregate dollar volume of all physical
coal sales for the fiscal year-to-date period ended on the Reporting Date;


(H)    each Contract for the financial purchase or sale of coal as of the
Reporting Date;


(I)    each contract for the physical purchase or sale of power as of the
Reporting Date; and


(J)    each Contract for the financial purchase or sale of power as of the
Reporting Date.


(b)    Seller has made available to Buyer a copy of each Major Contract,
together with all amendments or modifications thereto through and including the
date hereof, and each such copy is correct and complete. Except as set forth in
Schedule 3.8(b), each Major Contract is in full force and effect and is valid,
binding and enforceable (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors' rights generally and
equitable principles of general application), and all Counterparties to all
Major Contracts (other any agreements with current or former employees or
consultants) are all commercial, institutional, or governmental entities, and
except for required board approvals each Major Contract has been entered into in
the Ordinary Course of Business (other than those listed in Schedule 3.8(a)
pursuant to Section 3.8(a)(5)).


(c)    Except as set forth in Schedule 3.8(c), to the Knowledge of Seller, no
other party to any Major Contract is in material breach thereof or default
thereunder and Seller

15

--------------------------------------------------------------------------------



has not received any written notices of termination, cancellation, breach or
default under any Major Contract.


3.9    Certain Assets. Except as described in Schedule 3.9(a), and subject to
any term to the contrary in any Major Contract, the Company and/or Enserco
Midstream, as applicable, has good title to, or a valid leasehold interest in or
valid license for, each material tangible asset that is personal property used
by it, shown on the Interim Balance Sheet or acquired by it after the Interim
Balance Sheet Date, free and clear of any Encumbrance other than any Permitted
Encumbrance, except for (1) any asset disposed of in its Ordinary Course of
Business since the Interim Balance Sheet Date and (2) cash collateral securing
obligations to Counterparties in the Ordinary Course of Business.


(b)    All of the assets of the crude oil business operated by the Company
and/or Enserco Midstream that were in the past held by Black Hills Midstream,
LLC or any other Affiliate of Seller have been assigned in full to the Company
and/or Enserco Midstream prior to the date hereof.


(c)    Schedule 3.9(c) lists all such material property, plant and equipment
having a value in excess of $10,000. All property, plant and equipment shown on
the Interim Balance Sheet is good and usable in the Ordinary Course of Business.


3.10    Certain Accounts. Schedule 3.10 lists each bank account, cash account,
brokerage account and other similar account in which the Company has any
interest (designating the authorized signatory and the level of each signatory's
authorization) with addresses of the respective financial institutions.


3.11    Real Property. Neither the Company nor Enserco Midstream owns any Real
Property or fixtures attached to Real Property. Schedule 3.11 contains a
complete list of all real property leased or sub-leased (as lessee or lessor) by
the Company or Enserco Midstream (the “Leased Real Property”). Seller has
provided Buyer with complete and accurate copies of each of the leases or
sub-leases for the Leased Real Property (the “Real Property Leases”). With
respect to each Real Property Lease: (a) the Real Property Lease is in full
force and effect; (b) neither the Company or Enserco Midstream, nor to Seller's
Knowledge, any other party to the Real Property Lease is in breach or default of
such Real Property Lease, nor has any party Threatened to breach or default
under such Real Property Lease; and (c) neither the Company nor Enserco
Midstream, nor to Seller's Knowledge, any other party to a Real Property Lease
has repudiated any material provision thereof.


3.12    Environmental Matters.


(a)    Definitions. For the purposes of this Section 3.12, the following terms
have the following meanings:


(1)    “Environment” shall mean soil, land surface or subsurface strata, surface
waters (including navigable water, ocean waters, streams, ponds, drainage
basins, and wetlands), ground water, sediments, ambient air (including indoor
air), plant, animal, and human life, and any other environmental medium or
natural resource.



16

--------------------------------------------------------------------------------



(2)    “Environmental Liabilities” shall mean any costs, damages, claims,
expenses, fines, liabilities or obligations, including investigatory and
remediation costs and consultant, expert, and attorney's fees, (whether
disclosed, undisclosed, direct, indirect, absolute, contingent, accrued or
otherwise) relating to the use, operation, possession, lease or ownership of any
of the assets of the Company or Enserco Midstream and arising from any violation
or alleged violation of any federal, state or local environmental law or any
requirement of any Governmental Authority related thereto, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. §9601, et seq. (“CERCLA”), the Resource Conservation and
Recovery Act, 42 U.S.C. §6901, et seq. (“RCRA”), the Clean Water Act, 33 U.S.C.
§1251 et seq., the Toxic Substances Control Act, 15 U.S.C. §2601, et seq., the
Clean Air Act, 42 U.S.C. §7401, et seq., the Safe Drinking Water Act, 42 U.S.C.
§300f et seq., the Hazardous Materials Transportation Uniform Safety Act, 49
App. U.S.C. §2001, et seq., and the Federal Insecticide, Fungicide & Rodenticide
Act, 7 U.S.C. §136, et seq., and any other law relating to protection of the
Environment, including those laws relating to the storage, handling, use,
manufacture, generation, processing, treatment, transport, disposal, release,
discharge or emission of Hazardous Materials (“Environmental Laws”) or any
federal, state or local law or any legally enforceable requirement of any
Governmental Entity related thereto relating to the protection of employees,
including, without limitation, the Occupational Health and Safety Act, 29 U.S.C.
§651, et seq. (“Health and Safety Laws”).


(3)    “Hazardous Material” shall mean any hazardous substance or waste, solid
waste, pollutant, or contaminant, and any other material or substance with
respect to which notification, storage, handling, use, manufacture, generation,
processing, treatment, transport, disposal, release, discharge, emission or
remedial obligations may be imposed under any Environmental Law or which is
defined or regulated as a hazardous substance or hazardous waste under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and petroleum, oil, or natural gas liquids.


(b)    Representations and Warranties.


(1)    The Company and Enserco Midstream are, and at all times since January 1,
2008 have been, in compliance with, and have not been and are not in violation
of, Environmental Law or any Health and Safety Law in all material respects,
whether or not resulting in any Proceeding against the Company pertaining to the
Business.


(2)    The Company and Enserco Midstream have not incurred or become liable for
or subject to any material Environmental Liabilities pertaining to the Business.


(3)    There has been no release of any Hazardous Material at or from any of the
assets during ownership, lease or operation by the Company or Enserco Midstream
into the Environment, except in compliance with all then applicable

17

--------------------------------------------------------------------------------



Environmental Laws in all material respects and so as not to create any material
Environmental Liabilities.


(4)    The Company and Enserco Midstream have not received any written
communication from any Person with respect to the Business which alleges (A) any
actual or potential violation or failure to comply with any Environmental Law or
Health and Safety Law, (B) any actual, pending or Threatened obligation to
undertake or bear the cost of any Environmental Liabilities or (C) any actual,
pending or Threatened Proceeding.


(5)    The Company and Enserco Midstream hold no Permits pertaining to the
Business pursuant to Environmental Law.


(6)    Seller has given Buyer access to all material environmental studies and
inspection reports pertaining to the Real Property, which copies are complete
and conform to the originals of such studies and reports, and summarize the
environmental condition of such Real Property as of the date of such studies and
reports.


3.13    Intellectual Property.


(a)    Schedule 3.13 sets forth a complete and correct list of the following:
(1) all patented or registered Intellectual Property owned by the Company or
Enserco Midstream, including, without limitation, internet domain name
registrations; (2) all pending patent applications or other applications for
registration of Intellectual Property owned by the Company or Enserco Midstream;
(3) all trade names and unregistered marks owned and used by the Company or
Enserco Midstream; (4) all computer software owned, licensed or otherwise used
by the Company or Enserco Midstream that is material to the Business, other than
commercially available, off-the-shelf software (“Company Software”); and (5) all
other material copyrights or mask works owned by the Company or Enserco
Midstream, whether or not registered or subject to registration.


(b)    To Seller's Knowledge, the Company and/or Enserco Midstream, as
applicable, owns or will own on the Closing Date (free and clear of all
Encumbrances, other than any Permitted Encumbrance), or has the right to use or
will have the right to use on the Closing Date without payment of a royalty,
license fee or similar fee (other than pursuant to a Major Contract or a
Contract not required to be disclosed in the Schedules hereto to avoid a breach
under Section 3.8), the Intellectual Property used by the Company in the
operation of the Business, except as described in Schedule 3.9(a) or where the
failure of the Company or Enserco Midstream to so own or have the right to use
any such Intellectual Property has not had a Material Adverse Effect on the
Company.


(c)    The Company has not received written notice that any registered
Intellectual Property has been declared unenforceable or otherwise invalid by
any Governmental Authority. The Company has not received any written charge,
complaint, claim, demand or notice since December 31, 2008 alleging that any
use, sale or offer to sell any good or service of the Company infringes upon,
misappropriates or violates any Intellectual Property right of any other Person,
including any claim that the Company must license or refrain from using any

18

--------------------------------------------------------------------------------



Intellectual Property right of any other Person or any offer by any other Person
to license any Intellectual Property right of any other Person.


(d)    Notwithstanding the foregoing, no representation or warranty is made in
this Agreement regarding any infringement, misappropriation or violation with,
upon, of, by or otherwise relating to any (1) license for Intellectual Property
embedded in any equipment or fixture, (2) non-exclusive implied license of
Intellectual Property or (3) non-exclusive license for the use of any
commercially available off-the-shelf software.


3.14    Absence of Certain Events. Since the date hereof, (a) there has not been
any Material Adverse Effect on the Company and (b) the Company has been operated
in its Ordinary Course of Business in all material respects, except for anything
approved by Buyer in accordance with Section 5.2.


3.15    Insurance. Seller provides or causes to be provided for the Company and
Enserco Midstream fire, casualty, business interruption and directors and
officers liability insurance policies with extended coverage, sufficient in
amount and content to reasonably protect the Business (subject to reasonable
deductibles) consistent with past practices, and shall maintain such insurance
in full force and effect until Closing.


3.16    Employee Benefits.


(a)    The Company is not a Plan Sponsor of any Company Plan. Schedule 3.16(a)
lists all Company Plans to which the Company contributes or has contributed, or
in which any employee of the Company participates or has participated.


(b)    Each Company Plan is in compliance in all material respects with its
terms and with all applicable requirements of the Code and ERISA. None of the
Company or any ERISA Affiliate nor any director, officer or employee of the
Company or of any ERISA Affiliate has engaged in any unresolved Prohibited
Transaction or committed any breach of fiduciary responsibility under ERISA,
except for any Prohibited Transaction for which a specific exemption is provided
under or pursuant to ERISA or the Code.


(c)    Each Company Plan that is intended to be qualified under section 401 of
the Code has been determined by the IRS to be qualified under the Code.


(d)    Each (if any) ERISA Affiliate-sponsored Title IV Plans is adequately
funded under ERISA funding rules and all PBGC premiums (if any) have been timely
made and no such Title IV Plan (if any) has been declared insolvent or
surrendered to the PBGC.


(e)    The Company has not contributed to a Multiemployer Plan that is subject
to Title IV of ERISA within the immediately preceding six-year period. To the
extent any ERISA Affiliate has contributed to such a Multiemployer Plan, all
contributions have been timely made by the applicable ERISA Affiliate and any
withdrawal Liability owed by an ERISA Affiliate has either been fully satisfied
and discharged or is being timely paid through stated installment payments in
full compliance with the Multi-Employer Pension Plan Amendments Act of 1980, as
amended. The Company does not have any obligation to pay any contribution to

19

--------------------------------------------------------------------------------



any funded Pension Plan currently or previously maintained by such Company or
any ERISA Affiliate that will not have been satisfied in connection with or
before Closing.


(f)    No Company Plan provides for continuing benefits or coverage for any
participant or any beneficiary of a participant after such participant's
termination of employment, except as may be required by COBRA (or similar state
law) at such participant's or such beneficiary's expense. The requirements of
section 4980B of the Code and Part 6 of Subtitle B of Title I of ERISA relating
to COBRA continuation of health coverage have been satisfied with respect to
each Company Plan that is subject to such requirements.


3.17    Employees and Labor Relations. Neither the Company nor Enserco Midstream
is a party to or is bound by any collective bargaining agreement or other
similar Contract with any labor union representing employees of the Company or
Enserco Midstream, as applicable. No labor strike, lockout or material labor
dispute or work stoppage has occurred or, to Seller's Knowledge, been Threatened
with respect to employees of the Company or Enserco Midstream. To Seller's
Knowledge, no union organizing campaign exists or has occurred with respect to
employees of the Company or Enserco Midstream. Seller has provided Buyer with a
schedule listing the name, position, base compensation (as of the date hereof)
and, for calendar year 2010, total compensation for each employee of the
Company.


3.18    Credit Support; Pre-Paid Deposits.


(a)    Schedule 3.18(a) contains a complete and accurate list and summary
description as of the Reporting Date of all guaranties, letters of credit,
comfort letters, surety bonds, cash and other credit support in favor of any
counterparty to any Commodity Transaction (each, a “Counterparty”) provided by
or on behalf of the Company or its Affiliates in support of the obligations of
the Company or its Affiliates under such Commodity Transactions (collectively,
“Company Credit Support”). The Company has not defaulted or otherwise created a
circumstance that triggers the right of any Counterparty to make a claim under
any Company Credit Support and there are no pending disputes with respect to any
Company Credit Support.


(b)    Schedule 3.18(b) contains a complete and accurate list and summary
description as of the Reporting Date of all pre-paid obligations, pre-paid cash
deposits or deposits of marketable securities in favor of any Counterparty
provided by the Company or its Affiliates in support of the obligations of the
Company under any Commodity Transaction (collectively, “Company Pre-Paid
Deposits”). The Company has not defaulted or otherwise created a circumstance
that triggers the right of any Counterparty to make a claim against or otherwise
seize all or any portion of any Company Pre-Paid Deposits and there are no
pending disputes with respect to any Company Pre-Paid Deposits.


(c)    Schedule 3.18(c) contains a complete and accurate list and summary
description as of the Reporting Date of all guaranties, letters of credit,
comfort letters, surety bonds, cash and other credit support in favor of the
Company or Enserco Midstream provided by or on behalf of any Counterparty or
affiliate thereof in support of the obligations of such Counterparty under any
Commodity Transaction (collectively, “Counterparty Credit Support”). No
counterparty is in default or has otherwise created a circumstance that triggers
the right of the

20

--------------------------------------------------------------------------------



Company to make a claim under any Counterparty Credit Support and there are no
pending disputes with respect to any Counterparty Credit Support.


(d)    Schedule 3.18(d) contains a complete and accurate list and summary
description as of the Reporting Date of all pre-paid obligations, pre-paid cash
deposits or deposits of marketable securities on behalf of the Counterparties
deposited with the Company or Enserco Midstream in support of the obligations of
the Counterparties under any Commodity Transaction (collectively, “Counterparty
Pre-Paid Deposits”). The Company has not alleged or claimed a circumstance that
triggers the right of any party to make a claim against or otherwise seize all
or any portion of any Counterparty Pre-Paid Deposits nor are there any pending
disputes with respect to any Counterparty Pre-Paid Deposits.


(e)    Prior to Closing, the Company will update Schedules 3.18(a), (b), (c) and
(d) (the “Credit Support Schedules”) on a monthly basis on or before the 15th
day of each calendar month and in accordance with Section 2.3(b).


3.19    Commodities.


(a)    Valuation Policy. Subject to amounts reserved for Commodities, the values
at which all Commodities and Commodity Transactions are carried in the Company's
financial statements reflect the historical valuation policy of the Company. The
Company and Enserco Midstream have title or rights to the Commodities and
transmission, pipeline and transportation agreements sufficient to operate the
Business in all material respects as it is presently conducted.


(b)    Trade Confirmations. The Company's binding trade confirmations (whether
written or oral) with respect to each Commodity Transaction are properly
recorded in the Trade Book.


(c)    Risk Policy and Credit Policy. The Company has at all times during
calendar year 2011 through the date of this Agreement been in material
compliance with the requirements of the Risk Policy and Credit Policy.


(d)    Inventory. The inventory shown on the Interim Balance Sheet is a true,
complete and accurate estimate of the inventory of the Company and Enserco
Midstream as of such date. The inventory levels are consistent with past
practices of the Company and Enserco Midstream and all such inventory is good
and usable for its intended purposes in the Ordinary Course of Business.


(e)    Electronically Recorded Trade Book. The Electronically Recorded Trade
Book to be delivered in accordance with Section 2.3(b)(2) is a true, accurate
and complete list maintained consistent with past practices of the Company.
Taken as a whole, the values ascribed by Seller to the Electronically Recorded
Trade Book are fair and accurate in all material respects.


(f)    BNPP Reconciliation. Except as set forth on Schedule 3.19(f), as of
November 30, 2011, the Company's BNPP futures contract merchant account shall
tie in all material respects to the Trade Book in both volume and mark to market
value (“BNPP Reconciliation”).



21

--------------------------------------------------------------------------------



3.20    Brokers. Neither the Company nor Enserco Midstream has any obligation or
other Liability to any broker, finder or similar intermediary in connection with
the transactions contemplated herein that would cause Buyer, the Company or
Enserco Midstream to become liable for payment of any fee or expense with
respect thereto.


3.21    Accounts Receivable. The accounts receivable shown on the Financial
Statements are valid, genuine and existing, arose out of bona fide sales and
deliveries of goods, performance of services or other legitimate business
transactions in the Ordinary Course of Business. Except as set forth on Schedule
3.21, as of the date of this Agreement, all accounts receivable were less than
ninety (90) days old and, to Seller's Knowledge, there is no existing dispute
regarding the collectability of any such accounts receivable.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to Seller as follows:
4.1    Organization and Good Standing. Buyer is a duly organized and validly
existing limited liability company in good standing under the laws of Delaware.
Buyer is duly qualified and in good standing to do business as a foreign limited
liability company in each jurisdiction in which the ownership and leasing of its
properties and assets or the conduct of its business requires such
qualification, except where the failure to be so qualified or in good standing
will not materially and adversely affect its ability to consummate the
transactions contemplated herein. Buyer has full limited liability company power
and authority to own and lease its properties and assets and conduct its
business, except where the failure to have such power or authority will not
materially and adversely affect its ability to consummate the transactions
contemplated herein and in the Ancillary Documents.


4.2    Authority and Authorization; Conflicts; Consents.


(a)    The execution, delivery and performance by Buyer of this Agreement and
each Ancillary Document to which it is a party have been duly authorized and
approved by all necessary limited liability company action with respect Buyer,
and each such authorization and approval remains in full force and effect.
Assuming due authorization, execution and delivery by Seller of this Agreement
and each Ancillary Document to which it is a party, this Agreement is, and each
Ancillary Document to which Buyer is a party at Closing will be, the legal,
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, except to the extent enforceability may be limited by any
applicable bankruptcy, reorganization, insolvency, moratorium or similar other
Applicable Law affecting creditors' rights generally and principles governing
the availability of equitable remedies. Buyer has all requisite limited
liability company power and authority to enter into this Agreement and each
Ancillary Document to be executed and delivered by it and to consummate the
transactions contemplated herein and therein.


(b)    Neither the execution nor delivery by Buyer of this Agreement or any
Ancillary Document to which it is a party nor consummation by Buyer of the
transactions contemplated herein or therein does or will (with or without the
passage of time or giving of notice) (1) constitute a breach of, violate,
conflict with or give rise to or create any right or

22

--------------------------------------------------------------------------------



obligation under any Organizational Document of Buyer, (2) violate any
Applicable Law or Order, or (3) constitute a breach or violation of or a default
under, conflict with or give rise to or create any right of any Person other
than Buyer to accelerate, increase, terminate, modify or cancel any right or
obligation under, any Contract to which Buyer is a party, except where such
breach, violation, default, conflict or right described in clause (2) or (3)
above will not materially and adversely affect Buyer's ability to consummate the
transactions contemplated herein.


(c)    No consent or approval by, notification to or filing with any Person is
required in connection with Buyer's execution, delivery or performance of this
Agreement or any Ancillary Document to which it is a party or Buyer's
consummation of the transactions contemplated herein or therein, except (1) as
described in Section 5.3 and (2) for any consent, approval, notice or filing,
the absence of which will not materially and adversely affect Buyer's ability to
consummate the transactions contemplated herein and in the Ancillary Documents.


4.3    Litigation and Orders. There is no Proceeding pending or, to Buyer's
Knowledge, Threatened against Buyer or to which Buyer is a party, nor is there
any Order to which Buyer is subject, that will materially and adversely affect
Buyer's ability to consummate the transactions contemplated herein and in the
Ancillary Documents.


4.4    Availability of Funds. On the date hereof, Buyer has (a) available cash,
(b) existing available borrowing and letter of credit capacity under committed
borrowing facilities, (c) commitment letters from BNP Paribas for borrowing and
letter of credit capacity, (d) commitment letters for the provision of equity
capital, or (e) some combination of the foregoing that is sufficient to enable
Buyer to consummate the transactions contemplated herein and in the Ancillary
Documents. All such debt or equity commitment letters are attached hereto as
Annex F. There are no conditions precedent to the funding obligations of BNP
Paribas in the Fee Letter (as such term is defined in its commitment letter). At
Closing, Buyer will have available cash that is sufficient to enable Buyer to
consummate the transactions contemplated herein and in the Ancillary Documents.
Buyer's obligations hereunder are not contingent upon procuring any financing.


4.5    Securities. Buyer is acquiring the Shares hereunder for investment,
solely for Buyer's own account and not with a view to, or for resale in
connection with, any distribution or other disposition thereof in violation of
the Securities Act or any applicable state securities law. Buyer acknowledges
that none of the Shares may be resold in the absence of registration, or the
availability of an exemption from such registration, under the Securities Act or
any applicable state securities law. Buyer is an “accredited investor” as
defined in Rule 501 promulgated under the Securities Act and has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of an investment in the Shares. Buyer has had access to
sufficient information regarding the Company and its business and condition to
make an informed decision to acquire the Shares.


4.6    Brokers. Neither Buyer nor any of its Affiliates has any obligation or
other Liability to any broker, finder or similar intermediary in connection with
the transactions contemplated herein that would cause Seller to become liable
for payment of any fee or expense with respect thereto.

23

--------------------------------------------------------------------------------



ARTICLE 5
CERTAIN COVENANTS


5.1    Certain Actions to Close Transactions. Subject to the terms of this
Agreement, each Party will use commercially reasonable efforts to fulfill, and
to cause to be satisfied, the conditions in Article 7 (but with no obligation to
waive any such condition) and to consummate and effect the transactions
contemplated herein, including to cooperate with and assist each other in all
reasonable respects in connection with the foregoing. Without limiting the
generality of the foregoing, Seller will use commercially reasonable efforts to
give any required notices to, and make any required filings with, other Persons
and to obtain each Consent before Closing, and Buyer will cooperate with Seller
in all reasonable respects in connection therewith.


5.2    Pre-Closing Conduct of Business.


(a)    Business Operations Committee. Between the date hereof and Closing,
Seller and Buyer will form a committee (the “Business Operations Committee”)
consisting of four (4) representatives of Seller and the Company and two (2)
representatives of Buyer for the purpose of discussing and advising the Company
and Enserco Midstream on the conduct of business between the date hereof and
Closing. Seller's and the Company's representatives on the Business Operations
Committee will initially consist of Garner Anderson, Cindi Doeschot, Victoria
Campbell and Patrick Joyce and Buyer's representatives on the Business
Operations Committee will initially consist of Jeremy Davis and Eric Watts. The
Business Operations Committee will meet at least twice per week between the date
hereof and Closing. For the avoidance of doubt, (i) the Business Operations
Committee will exist solely to consult with and advise Seller, the Company and
Enserco Midstream, (ii) all management of the Company and Enserco Midstream will
continue to be vested in Seller, the Company and Enserco Midstream, and
(iii) any decisions or recommendations of the Business Operations Committee will
not be binding on Seller, the Company and Enserco Midstream.


(b)    Certain Restrictions.


(1)    Prior to Closing, Seller will use commercially reasonable efforts to
cause the Company to consult with the Business Operations Committee with respect
to all material Business decisions.


(2)    Except as expressly contemplated herein or as otherwise consented to in
writing by Buyer (which consent will not be unreasonably withheld, conditioned
or delayed), from the date hereof through Closing, Seller will cause the Company
and Enserco Midstream to operate in the Ordinary Course of Business and in
accordance with the Risk Policy and Credit Policy.


(3)    Between the date hereof and the Closing, Seller shall cause the Company
to provide complete updated mark-to-market results of the Trading Book (A) for
all Commodities other than crude oil not less than weekly and (B) for crude oil
not less than twice per calendar month.


(4)    Buyer shall be entitled to have one or more of its executives on site at
the Company's facilities during normal business hours; provided that such
executives

24

--------------------------------------------------------------------------------



will comply with the reasonable directions of Seller with respect thereto and
will not disrupt the Business. At Buyer's request, between the date hereof and
Closing, as Buyer develops integration plans, Seller agrees to provide
information and reasonable support necessary for the development of such plans.


(5)    Except as provided in Section 5.2(e), Seller shall use its commercially
reasonable efforts to preserve intact the Business and (solely with respect to
the Business) the relationships of the Company and Enserco Midstream with the
employees, suppliers, counterparties and others having relationships with the
Company or Enserco Midstream.


(c)    Certain Permitted Actions. This Agreement will not prevent or otherwise
restrict Seller or any of its Affiliates (including the Company) from making, or
causing the Company to make, any dividend or other distribution of cash or cash
equivalents, including any sweep of cash from any account of the Company at any
time before the Closing.


(d)    No Change in Accounting Methodologies. The Company shall not make any
changes to its financial accounting methods, except as required by Applicable
Law or by GAAP to the extent failure to adopt such changes would cause such
financial accounting methods not to be in accordance with GAAP or the Risk
Policy from the date hereof through the Closing. The Company shall conduct its
operations in material compliance with the Credit Policy and the Risk Policy as
applied on a consistent basis and in accordance with past practice.


(e)    Business Curtailment. After the date hereof, the Business Operations
Committee will promptly develop a plan to accomplish the following prior to
Closing, and Seller (in consultation with the Business Operations Committee)
will use commercially reasonable efforts to cause the Company to implement such
plan prior to Closing:


(1)    reduce Prop Trading (as hereinafter defined) so that the value at risk
for all Prop Trading positions is $500,000 or less (95% confidence interval and
one-day time horizon), calculated using historical market trends, prices,
volatility and correlations;


(2)    reduce the Company's Prop Trading so that the value at risk for all Prop
Trading positions for the period after April 1, 2012 forward is $100,000 or less
(95% confidence interval and one-day time horizon), calculated using historical
market trends, prices, volatility and correlations;


(3)    reduce the Company's aggregate Net Working Capital (excluding cash) from
the Company's Net Working Capital (excluding cash) as of the Reporting Date of
$137,535,775 by a minimum of $35,000,000 to $102,535,775 or less; and


(4)    (A) reduce the amount of borrowings outstanding at Closing under the
Company Credit Facility to zero and (B) reduce the aggregate face value of
letters of credit issued under the Company Credit Facility and outstanding at
Closing to $125,000,000 or less.



25

--------------------------------------------------------------------------------



“Prop Trading” means the Company's proprietary natural gas financial trading and
proprietary power financial trading, but does not include any customer-related
or asset-related (including transportation and storage) trading.


“Business Curtailment Losses” means losses of the Company and Enserco Midstream
realized on execution of trades related to (1) Seller's exercise of commercially
reasonable efforts in implementing the value at risk thresholds and reductions
set forth in Sections 5.2(e)(1) and (2) above and (2) any standing orders
entered into pursuant to Section 5.2(f) below; provided, however, any execution
at the Company's mark on the prior day's close will not be considered to give
rise to Business Curtailment Losses. It is specifically agreed that Business
Curtailment Losses resulting from Sections 5.2(e)(1) and (2) above will not be
incurred without the prior written approval of Buyer. Notwithstanding the
foregoing, nothing in Section 5.2(e) or (f) will require Seller, the Company or
Enserco Midstream to suffer Business Curtailment Losses in the aggregate between
the date hereof and Closing in excess of $1.0 million. The aggregate Business
Curtailment Losses suffered by the Company and Enserco Midstream between the
date hereof and Closing in an amount not to exceed $1.0 million will be added to
the Purchase Price pursuant to Article 2.


For the avoidance of doubt, it is not a condition precedent to Buyer's
obligation to Close that Seller, the Company and Enserco Midstream actually
achieve the business curtailment objectives in Section 5.2(e)(1) through (4).


(f)    Standing Orders. In order to reduce Prop Trading value at risk, unless
the Business Operations Committee unanimously determines otherwise, Seller will
cause the Company to enter into standing orders with counterparties or exchanges
to enter in to transactions at the values at which the Prop Trading positions
were marked on the prior day's close.


(g)    Prop Trading Positions. After the date hereof, the Company shall not
enter into any Prop Trading commitments, other than offsetting trades intended
to reduce or maintain the Prop Trading value at risk in compliance with Section
5.2.


(h)    Demand Payments and Capital Expenditures. Prior to the Closing, Seller
will not permit the Company or Enserco Midstream to enter into any Contracts in
a cumulative amount in excess of $5,000,000 for (1) transportation, storage, or
other commitments requiring demand payments or (2) capital expenditures, other
than  Contracts entered into with the prior written consent of Buyer.
Specifically, Seller will not permit the Company to extend or otherwise enter
into any new agreement with Northern Border Pipeline Company with respect to
natural gas transport without the prior written consent of Buyer.


5.3    HSR Act Compliance; FPA Approval.


(a)    With respect to the transactions contemplated herein, each Party will (or
will cause its applicable Affiliate to), within five (5) Business Days after the
date hereof (or sooner, to the extent required by Applicable Law), file with the
United States Federal Trade Commission (the “FTC”) and the United States
Department of Justice (the “DOJ”) the required notification and report form
pursuant to the HSR Act and related requirements. Thereafter, each

26

--------------------------------------------------------------------------------



Party will (or will cause its applicable Affiliate to) submit and otherwise
provide any supplemental information requested in connection therewith pursuant
to such Applicable Laws. Such actions will comply, in all material respects,
with such Applicable Laws. Buyer will pay all filing and submission fees under
the HSR Act (“HSR Filing Fees”). Each Party will furnish, or cause to be
furnished, to the other any necessary information and reasonable assistance as
the other may request in connection with its preparation of any filing or
submission necessary under such Applicable Laws. Each Party will keep the other
Party reasonably informed, to the extent permitted by Applicable Laws, of the
status of any communications with, and inquiries or requests for additional
information from, the FTC, DOJ or any other Governmental Authority, and will use
its commercially reasonable efforts to (and, if applicable, cause its
appropriate Affiliate to) promptly comply with any such inquiry or request and
to defend against any action of the FTC, DOJ or any other Governmental Authority
that attempts to enjoin the sale of the Shares to Buyer. Each Party will (and,
if applicable, will cause its appropriate Affiliate to) use its commercially
reasonable efforts to cause the expiration or early termination of the waiting
period required under the HSR Act.


(b)    Seller and Buyer shall use reasonable best efforts to prepare and file,
as promptly as practicable after the date of this Agreement, an appropriate
filing pursuant to Section 203 of the FPA for the approval by the FERC for the
transactions contemplated by this Agreement and to supply as promptly as
practicable to the appropriate Governmental Authorities any additional
information and documentary material that may be requested by a Governmental
Authority. With respect to any such filings, including filings that will be
submitted pursuant to the FPA, the Parties shall cooperate with respect to
information necessary for such filings and shall give each other reasonable
opportunity to comment on and revise drafts of any such filings before such
filings are submitted to the appropriate Governmental Authority. Seller shall
cause the Company and Enserco Midstream to refrain from taking any action that
causes the Company or Enserco Midstream to be regulated by or under any
Governmental Authority that they are not regulated by or under as of the date
hereof.


5.4    Access to Information.


(a)    Pre-Closing Access for Buyer. From the date hereof through Closing,
subject to the Confidentiality Agreement and Seller's reasonable confidentiality
precautions, including those based on the confidential nature of this Agreement
and the Ancillary Documents and the transactions contemplated herein and
therein, Seller will (1) cause Buyer and Buyer's representatives to have
reasonable access during normal business hours and upon reasonable notice from
Buyer, to the facilities, personnel, books and records of the Company for the
opportunity to investigate the Company and (2) furnish to Buyer and Buyer's
representatives such additional financial and operating data and other
information relating to the Company as Buyer reasonably requests. Buyer and
Buyer's representatives will conduct such investigation in a manner that does
not interfere with the operations of Seller or the Company. Buyer will keep
confidential, and Buyer will cause its representatives to keep confidential, all
confidential information that Buyer or any of Buyer's representatives receives
from or on behalf of Seller or the Company in the course of the actions
contemplated in this Section, and Buyer will not, and Buyer will cause its
representatives not to, use any of such confidential information except in
connection with this Agreement and, if this Agreement is terminated for any
reason whatsoever, will return to Seller or destroy all embodiments (and all
copies) of such confidential information

27

--------------------------------------------------------------------------------



(including all reports, analyses and other derivatives therefrom) that are in or
under Buyer's or any of its representatives' possession or control.


(b)    Post Closing Access for Buyer. Throughout the three-year period after
Closing, subject to Seller's reasonable confidentiality precautions, Seller
will, during normal business hours and upon reasonable notice from Buyer,
provide access to all books, records and data of the Company that remain in the
possession of Seller.


(c)    Post-Closing Access for Seller. Throughout the three-year period after
Closing (or until the expiration of the Foreign Tax Credit with respect to
Section 5.4(c)(1)(F) below only), subject to Buyer's reasonable confidentiality
precautions, Buyer will, during normal business hours and upon reasonable notice
from Seller (1) cause Seller and Seller's representatives to have reasonable
access to the books and records (including financial and Tax records, Tax
Returns, files, papers and related items) of the Company, and to the personnel
responsible for preparing and maintaining such books and records, in each case
to the extent necessary or reasonably desirable to (A) defend or pursue any
Proceeding, (B) defend or pursue indemnification matters hereunder, (C) prepare
or audit financial statements, (D) prepare or file Tax Returns, (E) address
other Tax, accounting, financial or legal matters or respond to any
investigation or other inquiry by or under the control of any Governmental
Authority, and (F) with respect to Section 2.8 only, confirm the Net Tax Savings
resulting from the Foreign Tax Credit in accordance with Section 2.8, and
(2) permit Seller and Seller's representatives to make copies of such books and
records for the foregoing purposes, at Seller's expense.


(d)    Post-Closing Retention of Information by Seller. At and after Closing,
Seller may retain in Seller's (or any of its Affiliates') possession, subject to
Buyer's reasonable confidentiality precautions, any copies of any books or
records of such types described in Section 5.4(c)(1) that are in Seller's
possession or control, in each case for any purpose described in
Section 5.4(c)(1).


5.5    Further Assurances. If after Closing any further action is necessary,
proper or desirable to carry out any purpose of this Agreement, then each Party
will take such further action (including the execution and delivery of further
documents) as the other Party reasonably requests to carry out such purpose. The
foregoing will be at the expense of such requesting Party, except to the extent
such requesting Party is entitled to indemnification therefor or to the extent
this Agreement otherwise allocates such expense to any other Party.


5.6    Confidentiality and Publicity.


(a)    Confidentiality Agreement. Subject to the other terms of this
Section 5.6, the Confidentiality Agreement between Black Hills Corporation and
Buyer dated September 12, 2011 (the “Confidentiality Agreement”), will remain in
full force and effect pursuant to its terms, except that, after the Closing
Date, Confidential Information (as defined in the Confidentiality Agreement),
for purposes of the obligations of Buyer under the Confidentiality Agreement,
will be deemed not to refer to any information then solely relating to the
Company.


(b)    Confidentiality. At all times after Closing, Seller will, and Seller will
cause its Affiliates to, keep confidential and not disclose and not use, any
confidential,

28

--------------------------------------------------------------------------------



proprietary or other non-public information of the Company, except to the extent
permitted by Section 5.4(c) and (d).


(c)    Publicity. Except as stated in this Section 5.6(c), no Party will make,
and each Party will prevent its Affiliates from making, any public release or
announcement regarding this Agreement, any Ancillary Document or any of the
transactions contemplated herein or therein without the prior written approval
thereof of each Party (which will not be unreasonably withheld).


(d)    Certain Permitted Disclosures. Notwithstanding the foregoing, nothing in
this Section 5.6 will prevent any of the following at any time: (1) a Party
disclosing any information to the extent required under Applicable Law or under
the rules and regulations of any national securities exchange (to the extent
such Party or any of its Affiliates has any of its securities traded or listed
thereon); (2) before Closing, Seller informing other potential acquirers of the
Company that a definitive agreement has been entered into, without identifying
Buyer or any of its Affiliates; (3) before Closing, Seller communicating with
any of its suppliers or customers on a need to know basis regarding the
transactions contemplated herein, including regarding any change to any
document, requirement or process relating to any product or service of Seller or
the Company or any Consent; (4) a Party or any of its Affiliates making a
statement or disclosure (A) as part of its or any of its Affiliate's financial
statements or Tax Returns or (B) to the extent reasonably necessary to enforce
or comply with this Agreement; or (5) a Party making a statement or disclosure
to (A) such Party's (or any of its Affiliate's) paid legal, accounting and
financial advisers to the extent reasonably necessary for any such adviser to
perform its paid legal, accounting and financial services, respectively, for
such Party (or such Affiliate), or (B) any lender or prospective lender of such
Party (or such Affiliate) to the extent reasonably required as part of such
lending relationship; provided that such Party will cause each Person to whom
such statement or disclosure is made under this clause (5) to keep confidential
and not disclose to any other Person any information in such statement or
disclosure.


5.7    [Intentionally Omitted]


5.8    Certain Tax Matters.


(a)    Tax Periods Ending On or Before the Closing Date. Seller will prepare and
timely file (or cause to be prepared and timely filed) all (1) Tax Returns with
respect to the Company required to be filed on or before the Closing Date (after
taking into account extensions therefor) and (2) consolidated, combined or
unitary Tax Returns that include Seller and the Company that are required to be
filed before, on or after the Closing Date. All such Tax Returns shall be
prepared in accordance with past practice insofar as they relate to the Company.


(b)    Straddle Periods. Buyer shall prepare or cause to be prepared and file or
cause to be filed any Tax Returns of the Company for any period that begins
before the Closing Date and ends after the Closing Date (a “Straddle Period” and
“Straddle Tax Returns”). Seller shall satisfy (or cause to be satisfied) all
Taxes with respect to any Pre-Closing Tax Period (“Pre-Closing Taxes”). In the
case of any Straddle Period, any Taxes shall be calculated as though the taxable
year of the Company terminated as of the close of business on the Closing Date;
provided, however, in the case of a Tax not based on income, receipts, proceeds,
profits or

29

--------------------------------------------------------------------------------



similar items, Pre-Closing Taxes shall be equal to the amount of Tax for the
Straddle Period multiplied by a fraction, the numerator of which shall be the
number of days from the beginning of the Straddle Period through the Closing
Date and the denominator of which shall be the number of days in the Straddle
Period. All determinations necessary to give effect to the foregoing allocations
shall be made in a manner consistent with prior practice of the Company.


(c)    Payment of Taxes. With respect to Straddle Period Returns, Buyer shall
provide Seller with a copy of such completed Straddle Tax Returns and a
statement (with which Buyer will make available supporting schedules and
information) certifying the amount of Tax shown on such Tax Return that is
allocable to Seller at least thirty (30) days prior to the due date (including
any extension thereof) for filing of such Straddle Tax Return. For a Straddle
Period, Seller shall pay Buyer the portion set forth on the Straddle Tax Returns
attributable to Seller for any Pre-closing Tax Period, on or before two (2) days
of the due date. With respect to any Straddle Tax Return which Buyer is to
prepare and file under this Section 5.8, Buyer shall make the Straddle Tax
Return and related Tax work papers available for review by Seller.


(d)    Cooperation on Tax Matters.


(1)    The Parties shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the filing of Tax Returns
pursuant to this Section 5.8 and any audit, litigation or other proceeding with
respect to Taxes. Such cooperation shall include signing any Tax Return, amended
Tax Returns, claims or other documents necessary to settle any Tax controversy,
the retention and (upon the other party's request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Buyer agrees to retain all books and records with respect to Tax
matters pertinent to the Company relating to any taxable period beginning before
the Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Seller, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
relevant taxing authority and to give Seller reasonable written notice prior to
transferring, destroying or discarding any such books and records.


(2)    Seller shall have the right to participate in and to direct Buyer in
respect of any Tax proceeding to the extent it (A) relates to a Pre-Closing Tax
Period or a Pre-Closing Tax of the Company and (B) could increase Seller's
liability hereunder; provided, however, Buyer shall not be required to follow
Seller's direction in any case in which the consequence could reasonably be
expected to increase the Tax liability of the Company or Buyer for which Seller
would have no obligation to indemnify in full.


(3)    Buyer and Seller further agree, upon reasonable request by the other, to
use their commercially reasonable best efforts to obtain any certificate or
other document from any governmental authority or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including, but not limited to, with respect to the transactions contemplated
hereby).



30

--------------------------------------------------------------------------------



(e)    Transfer Taxes. Seller and Buyer will cooperate in timely making all Tax
Returns, filings, returns, reports and forms as may be required to comply with
the provisions of Applicable Law relating to Transfer Taxes. Notwithstanding
Section 5.8(a), each Party will pay half of all Transfer Taxes that would have
been payable had the Company not been converted to a limited liability company;
all incremental Transfer Taxes resulting from such conversion to a limited
liability company shall be the sole responsibility of Buyer.


5.9    Employee Matters. Buyer has delivered to Seller a list of individuals
employed by the Company or Black Hills Service Company, LLC (“BH Service Co”)
who have entered into retention agreements with the Company at the request of
Buyer (“Retention Agreements”). Within twenty (20) Business Days after the date
hereof, Buyer will deliver to Seller a confidential list of any other
individuals employed by the Company or BH Service Co who (i) Buyer intends to
cause the Company to retain or hire following the Closing (such individuals,
together with the individuals party to Retention Agreements, are the “Retained
Employees”) and (ii) Buyer does not intend to cause the Company to retain or
hire following the Closing and who BH Service Co will retain or hire from the
Company and make available to the Company following the Closing pursuant to the
Transition Services Agreement. Buyer and Seller will coordinate the disclosure
to employees of the Company and Enserco Midstream of information relating to the
retention or severance of any employee of the Company or Enserco Midstream.
Except as provided in the foregoing sentence, without the prior written consent
of Buyer, Seller will not disclose to any employee of the Company or Enserco
Midstream any information contained in any list of Retained Employees attached
hereto or delivered by Buyer to Seller or otherwise relating to the retention or
severance of any employee of the Company or Enserco Midstream.


(b)    Any employee of the Company who is not a Retained Employee or who
declines employment with the Company, Enserco Midstream or Buyer following
Closing shall be terminated by the Company or hired or retained by Seller or one
or more of its Affiliates, at Seller's option, immediately before Closing, and,
in such event, Seller shall provide any such terminated employee(s) with the
severance to which they are entitled in accordance with the Company's policies
at Seller's expense and shall indemnify Buyer accordingly.


(c)    All payments pursuant to the Retention Agreements shall be the
responsibility of Buyer and Buyer shall indemnify Seller accordingly. All
Retained Employees shall be the responsibility of Buyer and if any such
employees leaves the employ of the Company, Enserco Midstream or Buyer after
Closing, any severance obligations to such former employees shall be borne by
Buyer and Buyer shall indemnify Seller accordingly.


5.10    Company Credit Support; Company Credit Facility. Buyer will cause the
Company and each of its Affiliates to be unconditionally released from all
non-cash Company Credit Support. Subject to Buyer's performance of the
obligations set forth in the foregoing sentence, Seller will cause the Company
to do the following at or prior to Closing: (a) pay all outstanding Liabilities
(if any) pursuant to that certain Third Amended and Restated Credit Agreement,
dated as of May 8, 2009, as amended (the “Company Credit Facility”), among the
Company, BNP Paribas, as administrative agent, Societe Generale, U.S. Bank
National Association, The Bank of Tokyo Mitsubishi UFJ, Ltd, and the other
financial instructions party thereto (collectively, the “Lenders”),
(b) terminate the Company Credit Facility, and (c) cause

31

--------------------------------------------------------------------------------



the Lenders to release all Encumbrances on any of the equity interests or assets
of the Company and Enserco Midstream.


5.11    Calgary Lease. Prior to Closing, Seller shall legally terminate or
otherwise assign that certain Lease of Office Space, dated as of December 21,
2010, as amended, between the Company and Bow Valley Leaseholds Limited
(“Calgary Lease”), and Buyer shall have no obligations thereunder or liability
therefor.


5.12    Sublease for the Denver Office. At Closing Seller and Buyer shall enter
in a sublease for the Company's current office space, substantially in the form
attached hereto as Exhibit B (the “Denver Sublease”). In the event that the
landlord with respect to the Company's current office space does not consent to
the Denver Sublease or the modifications to the premises contemplated therein,
Seller will reimburse Buyer for all actual and reasonable incremental
out-of-pocket costs associated with transitioning to and leasing other
reasonably equivalent office space over and above the actual, out-of-pocket
costs Buyer would have incurred had it subleased the Company's current office
space pursuant to the terms of the Denver Sublease.


5.13    Trading and Support Software. Prior to Closing, Seller and its
Affiliates shall assign to the Company all of their right, title and interest in
and to the Company Software that is designated on Schedule 3.9(a) with the
notation “To Be Assigned” to the extent it is assignable in accordance with the
terms of the applicable Contract(s) pursuant to an assignment substantially in
the form attached hereto as Exhibit C (the “Software Assignment”). Prior to
Closing, Seller and its Affiliates shall use best efforts to obtain all
necessary third-party consents to the assignment to the Company of their right,
title and interest in and to the Company Software that is designated on Schedule
3.9(a) with the notation “To Be Assigned” but is not assignable in accordance
with the terms of the applicable Contract(s), and with respect to such Company
Software for which such third-party consents are obtained, Seller and its
Affiliates shall assign to the Company all of their right, title and interest in
and to such Company Software pursuant to a Software Assignment.


5.14    Accounts. Immediately prior to Closing, Seller shall release (and cause
its Affiliates to release) the Company and Enserco Midstream of any and all
obligations pursuant to, or otherwise terminate, all intercompany accounts other
than Commercial Intercompany Accounts.


5.15    Conversion to an LLC. Within twenty (20) Business Days after the date
hereof, Seller shall give Buyer an estimate of all the costs and expenses and
any increase in Taxes (including Transfer Taxes) that would be incurred by
Seller in connection with the conversion of the Company into a Delaware limited
liability company. Subject to Buyer's written approval of the costs described in
the prior sentence, immediately prior to Closing, Seller shall cause such
conversion to be effectuated. Neither such conversion nor anything resulting
from such conversion shall be deemed to be a breach of any representation or
warranty of Seller herein. Buyer shall reimburse Seller for all costs and
expenses reasonably incurred by Seller or the Company in connection with such
conversion (“Conversion Costs”). Buyer shall indemnify and reimburse Seller for
any increase in Taxes (including Transfer Taxes) payable by Seller as a result
of such conversion. In the event the Company is converted to a limited liability
company prior to the Closing pursuant to this Section, then all references in
this Agreement to “Shares”

32

--------------------------------------------------------------------------------



shall be deemed to be the Company's newly issued limited liability company
membership interests.


5.16    Transition Services Agreement. Buyer and Seller shall use commercially
reasonable efforts to (a) continue to negotiate the transition services
agreement attached hereto as Exhibit D (the “Transition Services Agreement”) and
(b) enter into at Closing such Transition Services Agreement, with such changes
as have been agreed to by the parties; provided that Buyer and Seller shall be
reasonably compensated for the performance of their respective obligations
thereunder and their respective obligations thereunder shall not survive beyond
180 days after the Closing Date.


ARTICLE 6
CLOSING; CLOSING DELIVERIES; TERMINATION


6.1    Closing. Subject to any earlier termination hereof, closing of the
transactions contemplated herein (“Closing”) will take place at the offices of
Faegre & Benson LLP (or its predecessor) at 3200 Wells Fargo Center, 1700
Lincoln Street, Denver, CO 80202, beginning at 9:00 a.m. local time on the
second Business Day after the satisfaction or waiver of all conditions to the
obligations of the Parties to consummate such transactions (other than
conditions that by their nature are to be satisfied at Closing, but subject to
the satisfaction or waiver of such conditions at Closing) or such other date or
time as Buyer and Seller mutually determine (the actual date Closing occurs
being the “Closing Date”). Closing will be effective as of 11:59 p.m. on the
Closing Date. All actions to be taken and all documents to be executed or
delivered at Closing will be deemed to have been taken, executed and delivered
simultaneously, and no action will be deemed taken and no document will be
deemed executed or delivered until all have been taken, delivered and executed,
except in each case to the extent otherwise stated in this Agreement or any such
other document.


6.2    Closing Deliveries by Seller. At Closing, Seller will deliver, or cause
to be delivered, to Buyer (or as Buyer or this Agreement otherwise directs), the
following:


(a)    all stock certificates representing the Shares, each duly endorsed in
blank or accompanied by a duly executed stock power, dated the Closing Date and
executed by Seller, in a form suitable for transferring the Shares to Buyer in
the records of the Company;


(b)    Approval of the FERC under Section 203 of the FPA;


(c)    a duly executed copy of the Non-Competition Agreement;


(d)    subject to Section 5.16, a duly executed copy of the Transition Services
Agreement;


(e)    a certificate of a duly authorized officer of Seller, in a form approved
in advance by Buyer (such approval not to be unreasonably withheld), dated the
Closing Date and executed by such officer, certifying that attached thereto is a
true, correct and complete (1) certified copy of the Articles of Organization of
Seller and Certificate of Incorporation of the Company, and a true, correct and
complete copy of the Operating Agreement of Seller and By-Laws of the Company,
in each case as are then in full force and effect, and (2) copy of the

33

--------------------------------------------------------------------------------



resolutions of the members or managers (as required) of Seller, authorizing the
execution, delivery and performance of this Agreement and each Ancillary
Document to which Seller is a party and the transactions contemplated herein and
therein, in each case as are then in full force and effect;


(f)    subject to Section 5.12, a duly executed copy of the Denver Sublease;


(g)    duly executed copies of the Software Assignments in accordance with
Section 5.13;


(h)    resignation letters from all of the officers and directors of the Company
and Enserco Midstream who are not being retained in their current position;


(i)    evidence of the conversion of the Company to a Delaware limited liability
company, if applicable;


(j)    evidence of the termination or assignment of the Calgary Lease to the
satisfaction of Buyer;


(k)    a certificate of a duly authorized officer of Seller, in a form approved
in advance by Buyer (such approval not to be unreasonably withheld), dated the
Closing Date and executed by such officer, certifying (1) that each of Seller's
representations and warranties in this Agreement was accurate in all respects as
of the Closing Date, and (2) certifying a complete list of the officers and
directors of the Company and Enserco Midstream, respectively, and the signature
of each such person;


(l)    the BNPP Reconciliation statement as of the Closing Date; and


(m)    all other documents and items required by this Agreement to be delivered,
or caused to be delivered, by Seller at Closing.


6.3    Closing Deliveries by Buyer. At Closing, Buyer will deliver, or cause to
be delivered, to Seller (or as Seller or this Agreement otherwise directs), the
following:


(a)    payment of the Estimated Purchase Price pursuant to Article 2;


(b)    a duly executed copy of the Non-Competition Agreement;


(c)    subject to Section 5.16, a duly executed copy of the Transition Services
Agreement;


(d)    officer's certificates of a duly authorized officer of Buyer, in a form
approved in advance by Seller (such approval not to be unreasonably withheld),
dated the Closing Date and executed by such officer, certifying (1) that
attached thereto is a true, correct and complete copy of the Organizational
Documents of Buyer as are then in full force and effect, and (2) that attached
thereto is a true, correct and complete copy of the resolutions of the Board of
Directors, Managers or Members of Buyer, as applicable, authorizing the
execution, delivery

34

--------------------------------------------------------------------------------



and performance of this Agreement and each Ancillary Document of Buyer and the
transactions contemplated herein and therein, in each case as are then in full
force and effect;


(e)    subject to Section 5.12, a duly executed copy of the Denver Sublease;


(f)    a certificate of a duly authorized officer of Buyer, in a form approved
in advance by Seller (such approval not to be unreasonably withheld), dated the
Closing Date and executed by such officer, certifying (1) that each of Buyer's
representations and warranties in this Agreement was accurate in all respects as
of the Closing Date, and (2) certifying the signature of each officer of Buyer
authorized to sign this Agreement and the other documents delivered herewith;
and


(g)    all other documents and items required by this Agreement to be delivered,
or caused to be delivered, by Buyer at Closing.


6.4    Termination of Agreement. The sole and exclusive rights to terminate this
Agreement before Closing (and the Party that has any such right) are as follows:


(a)    by mutual written consent of the Parties;


(b)    by either Party, if Closing has not occurred on or before March 31 , 2012
(the “Termination Date”);


(c)    by Buyer, if Seller commits a material breach of any term of this
Agreement and such breach is not cured within fifteen (15) days after the date
on which Buyer gives to Seller written notice of such breach, which notice must
describe such breach with reasonable specificity and reference this Section,
provided that Buyer has not waived such breach; or


(d)    by Seller, if Buyer commits a material breach of any term of this
Agreement and such breach is not cured within fifteen (15) days after the date
on which Seller gives to Buyer written notice of such breach, which notice must
describe such breach with reasonable specificity and reference this Section,
provided that Seller has not waived such breach.


A termination of this Agreement under any of the preceding clauses (b) through
(d) will be effective two Business Days after the Party seeking termination
gives to the other Party written notice of such termination. Notwithstanding any
term in this Section 6.4, a Party will not have the right to terminate this
Agreement (except by mutual written consent pursuant to Section 6.4(a)) if the
failure to satisfy any condition to Closing or consummate the transactions
contemplated herein results in any material respect from the breach by such
Party of any of its representations, warranties, covenants or agreements herein.
6.5    Effect of Termination. If this Agreement is terminated pursuant to
Section 6.4, then this Agreement will be of no further force or effect, except
for the terms of Section 5.6 (captioned, “Confidentiality and Publicity”),
Section 9.2 (captioned, “Expenses”), Section 9.3 (captioned “Interpretation;
Construction”), Section 9.4 (captioned “Parties in Interest; Third-Party
Beneficiaries”), Section 9.5 (captioned, “Governing Law”), Section 9.6
(captioned “Sole

35

--------------------------------------------------------------------------------



and Exclusive Remedies”), Section 9.7 (captioned, “Jurisdiction, Venue and
Waiver of Jury Trial”), and this Section 6.5. Upon any termination pursuant to
Section 6.4, no Party will have any further obligation or other Liability
hereunder, except pursuant to a Section listed in the immediately preceding
sentence or for any pre-termination fraud or willful or intentional breach by
such Party.


6.6    Failure to Consummate Transactions; Liquidated Damages. If (1) the
conditions under Sections 7.1 hereof have been satisfied or waived and
nonetheless the transactions contemplated herein have not been consummated on or
before the Termination Date, such failure is due to the actions or inactions of
Buyer, and Seller rightfully terminates this Agreement pursuant to
Section 6.4(b), or (2) Seller rightfully terminates this Agreement pursuant to
Section 6.4(d), then Buyer will pay to Seller as a termination fee (the “Seller
Termination Fee”) and as the sole remedy of Seller the amount of $5,000,000. The
payment pursuant to this Section 6.6(a) will be made within one Business Day
after the date of Seller's termination of this Agreement by wire transfer of
immediately available funds to an account designated by Seller. Buyer
acknowledges that the agreements in this Section 6.6(a) are an integral part of
the transactions contemplated by this Agreement, and that, without these
agreements, Seller would not enter into this Agreement; accordingly, if Buyer
fails to pay or cause to be paid the Seller Termination Fee when due, and, in
order to obtain such payment, Seller commences a Proceeding that results in a
judgment against Buyer for the Seller Termination Fee, then Buyer will pay to
Seller the reasonable costs and expenses (including attorneys' fees and
expenses) of Seller in connection with such Proceeding, together with interest
on the amount thereof at the prime rate as published in the Wall Street Journal
on the date such payment was required to be made. If Seller is paid the Seller
Termination Fee, then Seller may not exercise any other remedy against Buyer, at
law or in equity or otherwise (except as contemplated by this Section). In the
circumstance where the Seller Termination Fee is payable to Seller, such Seller
Termination Fee shall be the sole and exclusive remedy of Seller against BNP
Paribas and any of its current, former or future Affiliates or representatives
and in no event shall BNP Paribas or any of its current, former or future
Affiliates or representatives be subject to (nor shall Seller or any of its
Affiliates seek to recover) damages in excess of the Seller Termination Fee in
the aggregate for all losses, liabilities, debts and obligations arising from or
in connection with any claim or cause of action that Seller or any of its
Affiliates may have against BNP Paribas in connection herewith, including for a
breach of Article 6 hereof as a result of financing by BNP Paribas to Buyer not
being available to be drawn down or otherwise arising from the commitment letter
from BNP Paribas to Buyer.


(b)    If (1) the conditions under Sections 7.2 hereof have been satisfied or
waived and nonetheless the transactions contemplated herein have not been
consummated on or before the Termination Date, such failure is due to the
actions or inactions of Seller, and Buyer rightfully terminates this Agreement
pursuant to Section 6.4(b), or (2) Buyer rightfully terminates this Agreement
pursuant to Section 6.4(c), then Seller will pay to Buyer as a termination fee
(the “Buyer Termination Fee”) and as the sole remedy of Buyer the amount of
$3,500,000. The payment pursuant to this Section 6.6(b) will be made within one
Business Day after the date of Buyer's termination of this Agreement by wire
transfer of immediately available funds to an account designated by Buyer.
Seller acknowledges that the agreements in this Section 6.6(b) are an integral
part of the transactions contemplated by this Agreement, and that, without these
agreements, Buyer would not enter into this Agreement; accordingly, if Seller
fails to pay or cause to be paid the Buyer Termination Fee when due, and, in
order to obtain such

36

--------------------------------------------------------------------------------



payment, Buyer commences a Proceeding that results in a judgment against Seller
for the Buyer Termination Fee, then Seller will pay to Buyer the reasonable
costs and expenses (including attorneys' fees and expenses) of Buyer in
connection with such Proceeding, together with interest on the amount thereof at
the prime rate as published in the Wall Street Journal on the date such payment
was required to be made. If Buyer is paid the Buyer Termination Fee, then Buyer
may not exercise any other remedy against Seller, at law or in equity or
otherwise (except as contemplated by this Section).


ARTICLE 7
CONDITIONS TO OBLIGATIONS TO CLOSE


7.1    Conditions to Obligation of Buyer to Close. The obligation of Buyer to
effect the closing of the transactions contemplated herein is subject to the
satisfaction at or before Closing of all of the following conditions, any one or
more of which may be waived by Buyer in its sole discretion:


(a)    Accuracy of Representations and Warranties. Each representation and
warranty of Seller in Article 3 that contains a Materiality Qualifier is true
and correct, and each representation and warranty of Seller in Article 3 that
does not contain a Materiality Qualifier is true and correct in all material
respects, as of the date of this Agreement and as of the Closing Date as if made
on the Closing Date (or, in each case, if any such representation and warranty
is expressly stated to have been made as of a specific date, then, for such
representation and warranty, as of such specific date).


(b)    Observance and Performance. Seller will have performed, and complied
with, in all material respects, all covenants and agreements required by this
Agreement to be performed by Seller on or before the Closing Date.


(c)    Consents. Seller will have obtained and delivered to Buyer each Consent,
each dated on or before the Closing Date, or in the case of Company Software,
complied with Section 5.13.


(d)    HSR Act; FERC. The applicable waiting period, and any extension thereof,
under the HSR Act will have expired or been duly terminated, if applicable, and
the approval of the transactions contemplated herein by the FERC under Section
203 of the FPA has been received.


(e)    No Material Adverse Effect. Since the date of this Agreement, there will
not have been any Material Adverse Effect on the Company or Enserco Midstream.


(f)    No Legal Actions. No Governmental Authority of competent jurisdiction
will have instituted any Proceeding to restrain, prohibit or otherwise challenge
the legality or validity of the transactions contemplated herein that has not
been dismissed or otherwise resolved in a manner that does not materially and
adversely affect the transactions contemplated herein and no injunction, order
or decree of any Governmental Authority will be in effect that restrains or
prohibits the purchase or sale of the Shares or the consummation of the other
transactions contemplated herein.



37

--------------------------------------------------------------------------------



If any of the foregoing conditions to Closing is not satisfied at or before
Closing and Buyer elects to consummate the transactions contemplated herein
despite such failure, then Buyer will be deemed to have waived any and all
claims for Losses arising out of, relating to or resulting from such failure and
Buyer will have no right to be indemnified therefor.
7.2    Conditions to Obligation of Seller to Close. The obligation of Seller to
effect the closing of the transactions contemplated herein is subject to the
satisfaction at or before Closing of all of the following conditions, any one or
more of which may be waived by Seller, in Seller's sole discretion:


(a)    Accuracy of Representations and Warranties. Each representation and
warranty of Buyer in Article 4 that contains a Materiality Qualifier is true and
correct, and each representation and warranty of Buyer in Article 4 that does
not contain a Materiality Qualifier is true and correct in all material
respects, as of the date of this Agreement and as of the Closing Date as if made
on the Closing Date (or, in each case, if any such representation and warranty
is expressly stated to have been made as of a specific date, then, for such
representation and warranty, as of such specific date).


(b)    Observance and Performance. Buyer will have performed, and complied with,
in all material respects, all covenants and agreements required by this
Agreement to be performed by Buyer on or before the Closing Date.


(c)    Consents. Seller will have obtained each Consent, each dated on or before
the Closing Date and in a form reasonably satisfactory to Seller.


(d)    HSR Act; FERC. The applicable waiting period, and any extension thereof,
under the HSR Act will have expired or been duly terminated, if applicable, and
the approval of the transactions contemplated herein by the FERC under Section
203 of the FPA has been received.


(e)    No Legal Actions. No Governmental Authority of competent jurisdiction
will have instituted any Proceeding to restrain, prohibit or otherwise challenge
the legality or validity of the transactions contemplated herein that has not
been dismissed or otherwise resolved in a manner that does not materially and
adversely affect the transactions contemplated herein and no injunction, order
or decree of any Governmental Authority will be in effect that restrains or
prohibits the purchase or sale of the Shares or the consummation of the other
transactions contemplated herein.


If any of the foregoing conditions to Closing is not satisfied at or before
Closing and Seller elects to consummate the transactions contemplated herein
despite such failure, then Seller will be deemed to have waived any and all
claims for Losses arising out of, relating to or resulting from such failure and
Seller will have no right to be indemnified therefor.



38

--------------------------------------------------------------------------------



ARTICLE 8
INDEMNIFICATION AND RESOLUTION OF CERTAIN DISPUTES


8.1    Indemnification by Seller. Subject to the other terms of this Article 8,
Seller will indemnify Buyer from and against all Losses of Buyer and each of
Buyer's Other Indemnified Persons, to the extent proximately caused by any
(a) breach of any representation or warranty made by Seller herein or in any
Ancillary Document to which Seller is a party, (b) breach of any covenant or
agreement of Seller herein or in any Ancillary Document to which Seller is a
party, or (c) Proceeding incident to any of the foregoing.


8.2    Indemnification by Buyer. Subject to the other terms of this Article 8,
Buyer will indemnify Seller from and against all Losses of Seller and each of
Seller's Other Indemnified Persons, to the extent proximately caused by any
(a) breach of any representation or warranty made by Buyer herein or in any
Ancillary Document to which Buyer is a party, (b) breach of any covenant or
agreement of Buyer herein or in any Ancillary Document to which Buyer is a
party; or (c) Proceeding incident to any of the foregoing.


8.3    Certain Limitations and Other Matters Regarding Claims.


(a)    Deductible. Subject to the other terms of this Article 8, no Party will
have any obligation under Article 8 unless and until the aggregate amount of
Losses for which such Party is obligated thereunder exceeds $1,000,000 (the
“Deductible”), and then only for the amount of such Losses in excess of the
Deductible.


(b)    Cap. Subject to the other terms of this Article 8, no Party's obligations
under Article 8 in the aggregate will exceed an amount equal to $5,000,000 (the
“Cap”); provided, however, the Cap for any Trade Book Claim shall be
$15,000,000.


(c)    Certain Treatment of Special Representations. Notwithstanding the
foregoing terms of this Section 8.3, (1) the Deductible and Cap will not limit
any Liability with respect to any Special Representation and (2) the amount of
Losses hereunder with respect to any Special Representation will not be used in
determining if the Deductible or Cap has been reached or exceeded.
“Special Representation” means (A) with respect to Seller, any representation or
warranty in Section 3.1 (captioned “Organization and Good Standing”) in Section
3.2 (captioned “Capitalization”), Section 3.3(a) (captioned “Authority and
Authorization”), Section 3.5 (captioned “Taxes”), or Section 3.19 (captioned
“Brokers”), (B) with respect to Buyer, any representation or warranty in
Section 4.2(a) (under the heading “Authority and Authorization; Conflicts;
Consents”), Section 4.4 (captioned “Availability of Funds”), or Section 4.7
(captioned “Brokers”), or (C) with respect to any Party, any representation or
warranty that is fraudulently made.


(d)    No Special Losses. Notwithstanding any other term herein, no Party will
be obligated to any other Person for any consequential, incidental, indirect,
special, exemplary or punitive damages or Losses based thereon, including
regarding loss of future revenue, income or profits, diminution of value or loss
of business reputation or opportunity, and no Party will be obligated to any
other Person for any Loss determined as a multiple of income, revenue or the
like, relating to the breach of any representation, or warranty, covenant or
agreement herein or in

39

--------------------------------------------------------------------------------



any Ancillary Document; provided that the foregoing will not apply to Seller's
rights under Section 6.6 or to recover any Losses if Buyer fails to effect the
Closing in breach hereof.


8.4    Certain Survival Periods.


(a)    Survival of Representations and Warranties. Subject to Section 8.4(b),
each representation or warranty herein or in any Ancillary Document will survive
the execution and delivery of this Agreement and remain in full force and effect
until the date that is eighteen (18) months after the Closing Date; provided,
however, that the representations and warranties made pursuant to Sections 3.1,
3.2, 3.3, 3.20, 4.1 and 4.6 shall survive indefinitely and Sections 3.5 and 3.12
shall survive until sixty (60) days following the expiration of the applicable
statute of limitations (after giving effect to any extensions or waivers
thereof). Neither the period of survival nor the liability of any Party hereto
with respect to such Party's representations and warranties shall be reduced by
any investigation made at any time by or on behalf of the other Party.


(b)    Survival of Representations and Warranties Until Final Determination.
Notwithstanding Section 8.4(a), for each claim for indemnification hereunder
regarding a representation or warranty that is validly made before the
expiration of such representation or warranty, such claim and associated right
to indemnification (including any right to pursue such indemnification,
including via any Proceeding) will not terminate until final determination and
satisfaction of such claim.


(c)    Survival of Covenants and Agreements. Each covenant and agreement (other
than representations and warranties) made herein or in any Ancillary Document,
and all associated rights to indemnification, will survive Closing until the
expiration of the applicable statute of limitations.


8.5    Notice of Claims and Procedures.


(a)    Notice of Claims. A Party may assert a claim for indemnification
hereunder (the “Claiming Party”) by giving the Party or Parties responsible for
such indemnification (the “Indemnifying Party”) prompt notice of any claim for
which such Claiming Party demands indemnification specifying the amount and
nature of such claim (to the extent known). If the claim involves a Person that
is not a Party nor an Other Indemnified Person (such a claim, including any Tax
Claim, being a “Third-Party Claim”), the Claiming Party will give the
Indemnifying Party, promptly after the Claiming Party's (or any of its
applicable Other Indemnified Person's) receipt thereof, copies of all documents
(including court papers) received by the Claiming Party (or any such Other
Indemnified Person) relating to any such Third-Party Claim. The failure to
promptly give such notice or to promptly give such copies will not relieve the
Indemnifying Party of any Liability hereunder, except if the Indemnifying Party
was prejudiced thereby, but only to the extent that the Indemnifying Party
demonstrates that it was prejudiced thereby.


(b)    Access and Cooperation. Each Party will, and will cause its Other
Indemnified Persons to, cooperate and assist in all reasonable respects
regarding any Third-Party Claim, including by promptly making available to such
other Party (and its legal counsel and

40

--------------------------------------------------------------------------------



other professional advisers with a reasonable need to know) all books and
records of such Person relating to such Third-Party Claim, subject to reasonable
confidentiality precautions.


(c)    Defense and Participation Regarding Third-Party Claims. Promptly after
receiving notice of a Third-Party Claim pursuant to Section 8.5(a)
(“Initial Claim Notice”), the Indemnifying Party will have the option to
(1) conduct the Defense of such Third-Party Claim or (2) permit the Claiming
Party to conduct the Defense of such Third-Party Claim. To elect to conduct such
Defense, the Indemnifying Party must give written notice of such election to the
Claiming Party within ten (10) days (or within the shorter period, if any,
during which a Defense must be commenced for the preservation of rights) after
the Claiming Party gives the corresponding Initial Claim Notice to the
Indemnifying Party. Regardless of which Party conducts the Defense of such
Third-Party Claim (the “Defending Party”), (A) the other Party (the
“Non-Defending Party”) may participate, at its own expense, in such Defense
(including any Proceeding regarding such Third-Party Claim) and will have the
right to receive copies of all notices, pleadings or other similar submissions
regarding such Defense, (B) each Party will keep the other Party reasonably
informed of all matters material to such Defense and Third-Party Claim at all
stages thereof, (C) no Party will or will permit its Other Indemnified Persons
to admit Liability with respect to, or compromise or settle, such Third-Party
Claim without the prior written consent of the other Party (which consent will
not be unreasonably withheld) and (D) the Defending Party will not compromise or
settle such Third-Party Claim, without the consent of the Non-Defending Party
(which consent will not be unreasonably withheld).


8.6    Materiality Qualifiers. For purposes of this Article 8, in determining
the amount of Losses arising out of, relating to or resulting from a breach of a
representation or warranty in this Agreement or in any Ancillary Document (or
any Proceeding arising out of, relating to or resulting from such a breach), but
not for purposes of determining whether a breach occurred, all Materiality
Qualifiers will be ignored and each such representation and warranty will be
read and interpreted without regard to any Materiality Qualifier.


8.7    Reduction for Insurance, Taxes and Other Offsets.


(a)    The obligations of each Indemnifying Party hereunder regarding any Loss
will be reduced, including retroactively, by the amount of any insurance
proceeds, benefit regarding Taxes (a “Tax Benefit”) or other amount or benefit
received, directly or indirectly, by the Claiming Party (or any of its Other
Indemnified Persons) regarding such Loss. Without limiting the generality of the
foregoing, if (1) the Claiming Party (or such Other Indemnified Person) receives
from or on behalf of an Indemnifying Party, or an Indemnifying Party pays on
behalf of the Claiming Party (or such Other Indemnified Person), a payment
regarding a Loss, and (2) the Claiming Party (or such Other Indemnified Person)
subsequently receives, directly or indirectly, any insurance proceeds, Tax
Benefit or other amount or benefit regarding such Loss, then such Claiming Party
(for itself or on behalf of such Other Indemnified Person, as applicable) will
promptly pay to the Indemnifying Party the amount of such insurance proceeds,
Tax Benefit or other amount or benefit, or, if less, the amount of such payment.
The amount of such insurance proceeds, Tax Benefit or other amount or benefit
received will be net of any costs and expenses incurred by the Claiming Party
(or such Other Indemnified Person) in procuring the same and after giving effect
to the impact of such recovery on insurance premiums or other costs of
insurance.



41

--------------------------------------------------------------------------------



(b)    In computing the amount of any such Tax Benefit, the Claiming Party (or
such Other Indemnified Person) will be deemed to fully utilize, at the highest
marginal Tax rate then in effect under Applicable Law, all Tax items arising
from the incurrence or payment of any indemnified Losses. To permit the Parties
to fully resolve the claim regarding such Loss at one time, for any such Tax
Benefit that is reasonably likely to be received in the future by the Claiming
Party (or such Other Indemnified Person), the indemnification owed regarding
such Loss will be reduced (without duplication) by the Parties' agreed upon
determination of the present value of such future Tax Benefit (such agreement
not to be unreasonably withheld).


(c)    Seller will only be liable to Buyer for Taxes to the extent that such
Taxes hereunder exceed the sum of (1) the amount, if any, of estimated Taxes
paid for such Taxes on or before the Closing Date plus (2) the amount, if any,
accrued for such Taxes in Final Net Working Capital.


8.8    Effect of Purchase Price Adjustment. Any Loss for which a Party would
otherwise be obligated to provide indemnification hereunder will be offset to
the extent (but only to the extent) such Loss is reflected in the adjustments to
the Purchase Price under Article 2.


8.9    Indemnification Adjusts Purchase Price for Tax Purposes. Each Party will,
including retroactively, treat indemnification payments under this Agreement as
adjustments to the Purchase Price (without regard to the Purchase Price Cap) for
Tax purposes to the extent permitted under Applicable Law.


8.10    Certain Disclaimers. Notwithstanding any other term herein, other than
as expressly made by Seller in Article 3 or Buyer in Article 4, neither Seller
nor Buyer has made (and no Person on behalf of Seller or Buyer has made), and
neither Seller nor Buyer (or any other Person) shall have or be subject to any
Liability arising out of, relating to or resulting from, any representation or
warranty or similar assurance (whether direct or indirect, written or oral, or
statutory, express or implied), including in each case regarding the effect of
any of the transactions contemplated herein on the business of Buyer, the
Company or Enserco Midstream or the reaction thereto of any Person.


ARTICLE 9
CERTAIN GENERAL TERMS AND OTHER AGREEMENTS


9.1    Notices. All notices or other communications required or permitted to be
given hereunder will be in writing and will be (a) delivered by hand, (b) sent
by United States registered or certified mail, (c) sent by nationally recognized
overnight delivery service for next Business Day delivery, or (d) sent by
facsimile transmission or electronic mail, followed by United States mail, in
each case as follows:

42

--------------------------------------------------------------------------------



If to Seller, to:
with copies to:
 
 
 
 
Black Hills Non-regulated Holdings LLC
Black Hills Corporation
PO Box 1400
PO Box 1400
625 Ninth Street
625 Ninth Street
Rapid City, SD 57709
Rapid City, SD 57709
Attn:
Richard W. Kinzley, Vice President -
Attn:
Steven J. Helmers, Senior Vice
 
Strategic Planning and Development
 
President and General Counsel
Fax:
(605) 721-2599
Fax:
(605) 721-2550
E-mail:
Rich.Kinzley@blackhillscorp.com
E-mail:
Steven.Helmers@blackhillscorp.com
 
 
and
 
 
 
 
 
 
 
Faegre Baker Daniels LLP
 
 
1470 Walnut Street, Suite 300
 
 
Boulder, CO 80302
 
 
Attn:
John R. Marcil
 
 
Fax:
(303) 447-7800
 
 
Email:
john.marcil@faegrebd.com



if to Buyer, to:
 
 
 
 
 
 
 
Twin Eagle Resource Management, LLC
 
 
5120 Woodway, Suite 10010
 
 
Houston, TX 77056
 
 
Attn:
Griffin E. Jones, President and
 
 
 
Chief Executive Officer
 
 
Fax:
(713) 341-7324
 
 
E-Mail:
gjones@termna.com
 
 
 
 
 
 



Such notices or communications will be deemed given (A) if so delivered by hand,
when so delivered, (B) if so sent by mail, three Business Days after mailing,
(C) if so sent by overnight delivery service, one Business Day after delivery to
such service, (D) if so sent by facsimile transmission or electronic mail
(followed by United States mail), when actually received by the addressee
thereof. A Party may change the address to which such notices and other
communications are to be given by giving the other Party notice thereof in the
foregoing manner.
9.2    Expenses. Except as is expressly stated otherwise herein, each Party will
bear its own costs and expenses incurred in connection with the transactions
contemplated herein. Seller also will bear all such costs and expenses of the
Company, except Buyer will bear any out-of-pocket cost or expense incurred by
the Company in connection with any financing arranged by Buyer in connection
with the transactions contemplated herein (including that no such cost or
expense in connection with such financing will be a liability of the Company in
adjusting the Net Working Capital under Article 2).


9.3    Interpretation; Construction. In this Agreement, (a) the table of
contents, headings and section captions are for convenience of reference only
and will not affect the meaning or interpretation of this Agreement, (b) the
words “herein,” “hereunder,” “hereby” and

43

--------------------------------------------------------------------------------



similar words refer to this Agreement as a whole (and not to the particular
sentence, paragraph or Section where they appear), (c) terms used in the plural
include the singular, and vice versa, unless the context clearly requires
otherwise, (d) unless expressly stated herein to the contrary, reference to any
document means such document as amended or modified and as in effect from time
to time in accordance with the terms thereof, (e) unless expressly stated herein
to the contrary, reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and as
in effect from time to time, including any rule or regulation promulgated
thereunder, (f) the words “including,” “include” and variations thereof are
deemed to be followed by the words “without limitation,” (g) the word “or” is
used in the sense of “and/or”; “any” is used in the sense of “any or all”; and
“with respect to” any item includes the concept “of” such item or “under” such
item or any similar relationship regarding such item, (h) unless expressly
stated herein to the contrary, reference to a document, including this
Agreement, will be deemed to also refer to each annex, addendum, exhibit,
schedule or other attachment thereto, (i) unless expressly stated herein to the
contrary, reference to an Article, Section, Annex, Schedule or Exhibit is to an
article, section, schedule or exhibit, respectively, of this Agreement, (j) all
dollar amounts are expressed in United States dollars and will be paid in cash
(unless expressly stated herein to the contrary) in United States currency,
(k) when calculating a period of time, the day that is the initial reference day
in calculating such period will be excluded and, if the last day of such period
is not a Business Day, such period will end on the next day that is a
Business Day, (l) with respect to all dates and time periods in or referred to
in this Agreement, time is of the essence, (m) the phrase “the date hereof”
means the date of this Agreement, as stated in the first paragraph hereof, and
(n) the word “shall” denotes a directive and obligation, and not an option. The
Parties participated jointly in the negotiation and drafting of this Agreement
and the documents relating hereto, and each Party was represented by legal
counsel in connection with this Agreement and such other documents and each
Party and each Party's counsel has reviewed and revised (or had ample
opportunity to review and revise) this Agreement and such other documents;
therefore, if an ambiguity or question of intent or interpretation arises, then
this Agreement and such other documents will be construed as if drafted jointly
by the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the terms hereof or
thereof.


9.4    Parties in Interest; Third-Party Beneficiaries. There is no Third-Party
beneficiary hereof and nothing in this Agreement (whether express or implied)
will or is intended to confer any right or remedy under or by reason of this
Agreement on any Person (including any Other Indemnified Person or any
employee), except each Party and their respective permitted successors and
assigns; provided that BNP Paribas and any of its current, former or future
Affiliates or representatives shall each be considered a third party beneficiary
with respect to Section 6.6, this Section 9.4, Section 9.5(b), Section 9.7(b)
and Section 9.10.


9.5    Governing Law. Subject to Section 9.5(b), this Agreement will be
construed and enforced in accordance with the substantive laws of the State of
Colorado without reference to principles of conflicts of law.


(b)    With respect to Section 6.6, Section 9.4, this Section 9.5(b), Section
9.7(b) and Section 9.10 as they pertain to any right of BNP Paribas, this
Agreement will be construed and enforced in accordance with the substantive laws
of the State of New York without reference to principles of conflicts of law.



44

--------------------------------------------------------------------------------



9.6    Sole and Exclusive Remedies. Notwithstanding any other term herein, the
sole and exclusive remedies of the Parties arising out of, relating to or
resulting from this Agreement or any Ancillary Document will be strictly limited
to those contained in Section 6.4 (with respect to the termination of this
Agreement under the circumstances set forth therein) and Article 8.


9.7    Jurisdiction, Venue and Waiver of Jury Trial.


(a)    SUBJECT TO SECTION 2.6(c) AND SECTION 9.7(b), EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
SITTING IN DENVER, COLORADO IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY ANCILLARY DOCUMENT AND TO the RESPECTIVE COURT TO WHICH AN
APPEAL OF THE DECISIONS OF ANY SUCH COURT MAY BE TAKEN, AND EACH PARTY AGREES
NOT TO COMMENCE, OR COOPERATE IN OR ENCOURAGE THE COMMENCEMENT OF, ANY SUCH
PROCEEDING, EXCEPT IN SUCH A COURT. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE THEREIN OF SUCH A PROCEEDING. EACH PARTY HEREBY AGREES THAT A FINAL
JUDGMENT IN ANY SUCH PROCEEDING WILL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY
JURISDICTION BY SUIT ON THE JUDGMENT OR BY ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO A
JURY TRIAL IN ANY SUCH PROCEEDING.
(b)    EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY OR THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN ANY PROCEEDING BY OR AGAINST BNP
PARIBAS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY ANCILLARY DOCUMENT
AND TO THE RESPECTIVE COURT TO WHICH AN APPEAL OF THE DECISIONS OF ANY SUCH
COURT MAY BE TAKEN, AND EACH PARTY AGREES NOT TO COMMENCE, OR COOPERATE IN OR
ENCOURAGE THE COMMENCEMENT OF, ANY SUCH PROCEEDING, EXCEPT IN SUCH A COURT. EACH
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY DO SO, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE THEREIN OF SUCH A PROCEEDING. EACH
PARTY HEREBY AGREES THAT A FINAL JUDGMENT IN ANY SUCH PROCEEDING WILL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY JURISDICTION BY SUIT ON THE JUDGMENT OR BY
ANY OTHER MANNER PROVIDED BY APPLICABLE LAW. EACH PARTY HEREBY EXPRESSLY WAIVES
ANY RIGHT IT MAY HAVE TO A JURY TRIAL IN ANY SUCH PROCEEDING.
9.8    Entire Agreement; Amendment; Waiver. This Agreement, including the
Schedules, constitutes the entire Agreement between the Parties pertaining to
the subject matter herein and supersedes any prior representations, warranties,
covenants, agreements and understandings of the Parties regarding such subject
matter. No supplement, modification or amendment hereof will be binding unless
expressed as such and executed in writing by each Party. Except to the extent as
may otherwise be stated herein, no waiver of any term hereof will be binding
unless expressed as such in a document executed by the Party making such waiver.

45

--------------------------------------------------------------------------------



No waiver of any term hereof will be a waiver of any other term hereof, whether
or not similar, nor will any such waiver be a continuing waiver beyond its
stated terms. Except to the extent as may otherwise be stated herein, failure to
enforce strict compliance with any term hereof will not be a waiver of, or
estoppel with respect to, any existing or subsequent failure to comply.


9.9    Assignment; Binding Effect. Neither this Agreement nor any right or
obligation hereunder will be assigned, delegated or otherwise transferred (by
operation of law or otherwise) by either Party without the prior written consent
of the other Party (which consent will not be unreasonably withheld). This
Agreement will be binding on and inure to the benefit of the respective
permitted successors and assigns of the Parties. Any purported assignment,
delegation or other transfer not permitted by this Section is void.


9.10    Severability. The terms of this Agreement will, where possible, be
interpreted and enforced so as to sustain their legality and enforceability,
read as if they cover only the specific situation to which they are being
applied and enforced to the fullest extent permissible under Applicable Law. If
any term of this Agreement is determined by a court of competent jurisdiction to
be invalid, illegal or incapable of being enforced, then all other terms of this
Agreement will nevertheless remain in full force and effect, and such term
automatically will be amended so that it is valid, legal and enforceable to the
maximum extent permitted by Applicable Law, but as close to the Parties'
original intent as is permissible.


9.11    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument. Such counterparts may be executed and delivered by
facsimile or other electronic means by any of the Parties, and the receiving
Party may rely on the receipt of such document so executed and delivered as if
the original had been received.


9.12    Schedules. Certain information is contained in the Schedules solely for
informational purposes, may not be required to be disclosed pursuant hereto and
will not imply that such information or any other information is required to be
disclosed. Inclusion of such information will not establish any level of
materiality or similar threshold or be an admission that any of such information
is material to the business, assets, Liabilities, financial position, operations
or results of operations of any Person or otherwise material regarding such
Person. Each matter disclosed in any Schedule, representation or warranty in a
manner that makes its relevance to one or more other Schedules, representations
or warranties reasonably apparent on the face of such disclosure will be deemed
to have been appropriately included in each such other Schedule, representation
or warranty (notwithstanding the presence or absence of any reference in or to
any Schedule, representation or warranty).



46

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Party has executed this Stock Purchase Agreement
effective as of the date first written above.
BUYER:


TWIN EAGLE RESOURCE MANAGEMENT, LLC






By: /s/ Griffen E. Jones
Name: Griffin E. Jones
Its: President and Chief Executive Officer
SELLER:


Black Hills Non-regulated Holdings, LLC






By: /s/ David R. Emery
Name: David R. Emery
Its: President and Chief Executive Officer




47

--------------------------------------------------------------------------------





Annex A
to
Stock Purchase Agreement


CERTAIN DEFINITIONS


“Adjustment Payment Date” is defined in Section 2.6(e).
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such Person. For purposes of this definition,
“control,” “controlled by” and “under common control with,” as applied to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by Contract or otherwise. No
individual is an Affiliate of any other individual.
“Agreement” is defined in the Preamble to this Agreement.
“Ancillary Document” means, with respect to a Person, any document executed and
delivered by such Person, in connection with the execution and delivery of this
Agreement or Closing, pursuant to the terms of this Agreement (but not including
this Agreement).
“Annual Financial Statements” is defined in Section 3.4(a)(1).
“Applicable Law” means any applicable provision of any constitution, treaty,
statute, law (including the common law), rule, regulation, ordinance, code or
order enacted, adopted, issued or promulgated by any Governmental Authority.
“BH Service Co” is defined in Section 5.9.
“BNPP Reconciliation” is defined in Section 3.19(f).
“Business” means the ongoing business of the Company and Enserco Midstream as
currently conducted.
“Business Curtailment Losses” is defined in Section 5.2(e).
“Business Day” means any day, other than a Saturday or Sunday and other than a
day that banks in the States of Colorado, South Dakota or Texas are generally
authorized or required by Applicable Law to be closed.
“Business Operations Committee” is defined in Section 5.2(a).
“Buyer” is defined in the Preamble to this Agreement.
“Buyer's Statement” is defined in Section 2.6.
“Buyer Termination Fee” is defined in Section 6.6(b).

A-1

--------------------------------------------------------------------------------



“Calgary Lease” is defined in Section 5.11.
“Cap” is defined in Section 8.3(b).
“CERCLA” is defined in Section 3.12(a).
“Claiming Party” is defined in Section 8.5(a).
“Closing” is defined in Section 6.1.
“Closing Date” is defined in Section 6.1.
“Closing Payment” is defined in Section 2.5(e).
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commercial Intercompany Accounts” means intercompany accounts or agreements
between the Company or Enserco Midstream, on the one hand, and Seller or any
Affiliate of Seller (other than the Company and Enserco Midstream), on the other
hand, included in the Trade Book.
“Commodity” means the Company's and its Subsidiaries' right, title and interest
in and to natural gas, natural gas liquids, coal, crude oil, distillates for
crude blending, electricity and energy in any form (including capacity,
installed capacity, or any other ancillary service) related to electricity, and
Environmental Products.
“Commodity Transactions” means spot, forward, futures, option, park and loan,
swap, exchange, sale, purchase and repurchase transactions, tolling
transactions, energy conversion agreements, rights relating to the
transportation, transmission or storage of any Commodity, ancillary products,
foreign currency contracts used to mitigate currency exposure related to
commodity purchases and sales denominated in U.S. dollars, and any combination
of the foregoing and similar transactions involving Commodities and other
commodities the price of which is substantially related to the price or
availability of natural gas or electricity (including financial derivative
products relating to the foregoing).
“Company” is defined in the Preamble to this Agreement.
“Company Credit Facility” is defined in Section 5.10.
“Company Credit Support” is defined in Section 3.18(a).
“Company Plan” means a Plan of which the Company or any Subsidiary is or was a
Plan Sponsor, or to which the Company or any Subsidiary otherwise contributes or
has contributed, or in which any employee of the Company or any Subsidiary
otherwise participates or has participated.

A-2

--------------------------------------------------------------------------------



“Company Pre-Paid Deposits” is defined in Section 3.18(b).
“Company Software” is defined in Section 3.13(a).
“Confidentiality Agreement” is defined in Section 5.6(a).
“Consent” is defined in Section 3.3(c).
“Contract” means any contract, agreement, purchase order, warranty or guarantee,
license, use agreement, lease (whether for real estate, a capital lease, an
operating lease or other), instrument or note, in each case that creates a
legally binding obligation, and in each case whether oral or written.
“Conversion Costs” is defined in Section 5.15.
“Counterparty” is defined in Section 3.18(a).
“Counterparty Credit Support” is defined in Section 3.18(c).
“Counterparty Pre-Paid Deposits” is defined in Section 3.18(d).
“Credit Policy” means Black Hills Corporation's Corporate Credit Policy and in
effect as of April 18, 2011 through the date of this Agreement.
“Credit Support Schedules” is defined in Section 3.18(e).
“Deductible” is defined in Section 8.3(a).
“Defending Party” is defined in Section 8.5(c).
“Defense” means legal defense (which may include related counterclaims)
reasonably conducted by reputable legal counsel of good standing selected with
the written consent of the Claiming Party (which consent will not be
unreasonably withheld).
“Denver Sublease” is defined in Section 5.12.
“Distributable Cash” is defined in Section 2.3(a)(3).
“DOJ” is defined in Section 5.3(a).
“Electronically Recorded Trade Book” means the Company's detailed listing of
electronically recorded Commodity Transactions of the Company.
“Encumbrance” means any mortgage, claim, pledge, security interest, charge,
lien, option or other right to purchase, restriction or reservation or any other
encumbrance whatsoever.
“Enserco Midstream” means Enserco Midstream, LLC, a South Dakota limited
liability company.

A-3

--------------------------------------------------------------------------------



“Environment” is defined in Section 3.12(a).
“Environmental Laws” is defined in Section 3.12(a).
“Environmental Liabilities” is defined in Section 3.12(a).
“Environmental Products” means (i) renewable energy certificates, credits,
allowances, green tags, or other transferable indicia, however entitled, each
indicating generation of one megawatt hour or other specified amount of energy
from a renewable energy source, including any energy source that is not fossil
carbon-based, non-renewable or radioactive, and including without limitation
solar, wind, biomass, anaerobic digester, hydrogen fuel cell, geothermal,
landfill gas, or wave, tidal and thermal ocean technologies, (ii) emissions
allowances, certificates, credits, benefits, reductions, offsets, or other
transferable indicia, however entitled, each representing either one metric ton
or other specified amount of carbon dioxide (or carbon dioxide with other
greenhouse gas, including without limitation methane, nitrous oxide,
hydroflurocarbons, perflurocarbons, and sulphur hexafluoride) emissions or the
sequestration, reduction or avoidance of emissions, and (iii) emissions
allowances, certificates, credits, benefits, reductions, offsets, or other
transferable indicia, however entitled, each representing one ton or other
specified amount of sulfur dioxide or nitrogen oxide emissions or the
sequestration, reduction or avoidance of emissions.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any (if any) corporation, trade or business (whether or
not incorporated) that is under common control with the Company pursuant to
section 414(b) and (c) of the Code.
“Estimated Purchase Price” is defined in Section 2.3(a)(2).
“Estimated Statement” is defined in Section 2.3(a).
“Excess Purchase Price” is defined in Section 2.6(e).
“FERC” means the Federal Energy Regulatory Commission.
“FERC Order Authorizing the Disposition of Jurisdictional Facilities Under
Section 203 of the FPA” means that certain filing made by Seller and Buyer as
required pursuant to Section 203 of the FPA to the FERC authorizing the indirect
disposition of jurisdictional facilities as described therein and receipt of
final approval from the FERC, unless otherwise waived by the Parties in writing.
“Final Purchase Price” is defined in Section 2.6(d).
“Financial Statements” is defined in Section 3.4(b).
“Foreign Tax Credit” is defined in Section 2.8.
“FPA” means the United States Federal Power Act, as amended.

A-4

--------------------------------------------------------------------------------



“FTC” is defined in Section 5.3(a).
“GAAP” means generally accepted United States accounting principles as have been
consistently applied by the Company.
“Governmental Authority” means any (a) nation, state, county, city, district or
other similar jurisdiction of any nature, (b) federal, state, local or foreign
government; (c) governmental or quasi‑governmental authority of any nature
(including any governmental agency, branch, commission, bureau, instrumentality,
department, official, entity, court or tribunal), (d) multi‑national
organization or body, or (e) body or other Person entitled by Applicable Law (or
by Contract with the Parties) to exercise any arbitrative, administrative,
executive, judicial, legislative, police, regulatory or Taxing authority or
power.
“Hazardous Material” is defined in Section 3.12(a).
“Health and Safety Laws” is defined Section 3.12(a).
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“HSR Filing Fees” is defined in Section 5.3(a).
“Incremental Commitment Fee” is defined in Section 2.5(c).
“Indemnifying Party” is defined in Section 8.5(a).
“Initial Claim Notice” is defined in Section 8.5(c).
“Intellectual Property” means any trademark, service mark, trade name, trade
dress, goodwill, patent, copyright, design, logo, formula, invention (whether or
not patentable or reduced to practice), concept, domain name, website, trade
secret, know‑how, confidential information, mask work, product right, software,
technology or other intangible asset of any nature, whether in use, under
development or design or inactive (including any registration, application or
renewal regarding any of the foregoing).
“Interim Balance Sheet” is defined in Section 3.4(b).
“Interim Balance Sheet Date” is defined in Section 3.4(b).
“Interim Financial Statements” is defined in Section 3.4(b).
“Investments” is defined in Section 2.1(d).
“IRS” means the United States' Internal Revenue Service.
“Knowledge” has the following meaning: (a) a natural person will have
“Knowledge” of a particular fact or other matter if such individual is actually
consciously aware of such fact or matter or should have known after a reasonable
inquiry; and (b) a Person, other than a natural person, will have “Knowledge” of
a particular fact or other matter if any individual who is

A-5

--------------------------------------------------------------------------------



serving as an officer or director of such Person currently has Knowledge, as
stated in clause (a), of such fact or other matter.
“Leased Real Property” is defined in Section 3.11.
“Lenders” is defined in Section 5.10.
“Liability” means any existing liability or obligation (which includes any
obligation under any Contract).
“Loss” means any claim, demand, loss, fine, interest, penalty, assessment, cost
or expense (including reasonable attorneys' fees or expenses), damage or any
other Liability.
“Major Contract” is defined in Section 3.8(a).
“Manually Recorded Commodity Transactions” means the Company's detailed listing
of Commodity Transactions of the Company.
“Market Value of Commodity Inventory” is defined in Section 2.2(b).
“Material Adverse Effect” means, with respect to any Person, any event or
condition that, individually or in the aggregate, has had a materially adverse
effect on the business of such Person and its Subsidiaries, taken as a whole,
except that none of the following will be deemed to constitute, and none of the
following will be taken into account in determining the occurrence (or possible
occurrence) of a Material Adverse Effect: (a) the reaction (including subsequent
actions) of any Person not a Party to any transaction contemplated herein
resulting from the public announcement of this Agreement, any transaction
contemplated herein or otherwise; (b) any event or condition generally affecting
any of the industries in which such Person operates, the United States economy
as a whole or any foreign economy in any location where, or with respect to
which, such Person has material operations, including, without limitation,
changes in Commodity prices or volumes or the equity or debt markets; (c) any
national or international political or social event or condition, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States or any of its territories, possessions
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States; (d) any financial, banking or securities
market (including any disruption thereof or any decline in the price of any
security or any market index); (e) the payment of any amount due to, or the
provision of any other benefit (including employee benefit or payment to
employees) to, any officer or employee under any employment contract,
non-competition agreement, employee benefit plan, severance arrangement or other
arrangement in existence on the date hereof; (f) compliance with any term of, or
the taking of any action required by, this Agreement; (g) any existing event or
condition with respect to which Buyer has Knowledge as of the date hereof;
(h) any change in GAAP or other accounting requirement or principle or any
change in Applicable Law or the interpretation thereof or effect resulting
therefrom; (i) any action required to be taken under any Major Contract or
Applicable Law; or (j) any adverse event or condition regarding the Business
that is, in all material respects, cured, taken into account in the Purchase
Price or otherwise mitigated at no expense to Buyer before the

A-6

--------------------------------------------------------------------------------



earlier of (1) the Closing Date and (2) the date on which this Agreement is
terminated pursuant to Section 6.4.
“Materiality Qualifier” means a qualification to a representation or warranty by
use of the word “material,” “materially” or “materiality” or by a reference
regarding the occurrence or non-occurrence or possible occurrence or
non-occurrence of a Material Adverse Effect or a “materially adverse effect.”
“Membership Interest” is defined in Section 3.2(b).
“Methodologies” is defined in Section 2.2(a).
“Multiemployer Plan” has the meaning given in section 3(37) of ERISA.
“Net Book Value of Non-Current Assets and Liabilities” is defined in Section
2.2(c).
“Net Tax Savings” is defined in Section 2.8.
“Net Working Capital” is defined in Section 2.2(b).
“Net Working Capital Baseline” is defined in Section 2.2(b).
“Non-Competition Agreement” means the Non-Competition and Non-Solicitation
Agreement, substantially in the form attached hereto as Exhibit A.
“Non-Defending Party” is defined in Section 8.5(c).
“Order” means any order, writ, injunction, decree, judgment, award or
determination, that is exclusive to the applicable Person, of or from, or
Contract with, any Governmental Authority or similar binding decision of any
arbitration (or similar Proceeding).
“Ordinary Course of Business” means any action (which includes, for this
definition, any failure to take action), condition, circumstance or status of or
regarding a Person that is (a) consistent with the past practices of such Person
and is taken or exists in the ordinary course of the normal operations of such
Person or (b) similar in nature and magnitude to actions customarily taken (or
not taken) without any specific authorization by the board of directors (or by
any Person or group of Persons exercising similar authority) of such Person.
“Organizational Document” means, for any Person (a) the articles or certificate
of incorporation, formation or organization (as applicable) and the by-laws or
similar governing document of such Person, (b) any limited liability company
agreement, partnership agreement, operating agreement, shareholder agreement,
voting agreement, voting trust agreement or similar document of or regarding
such Person, (c) any other charter or similar document adopted or filed in
connection with the incorporation, formation, organization or governance of such
Person or (d) any amendment to any of the foregoing.

A-7

--------------------------------------------------------------------------------



“Other Indemnified Person” means, for any Person, such Person's Affiliates and
each of such Person's and each of such Affiliate's stockholders, officers,
directors, partners, members, governors, managers, employees, agents,
representatives and permitted successors and assigns.
“Party” means Seller or Buyer, individually, and “Parties” means Seller and
Buyer, collectively.
“Pension Plan” has the meaning given in section 3(2) of ERISA.
“Permit” means any license, permit, registration or similar authorization from a
Governmental Authority.
“Permitted Encumbrance” means any (a) Encumbrance listed in the Schedules or
noted in any of the Financial Statements, (b) Encumbrance for any Tax,
assessment or other governmental charge that is not yet due and payable or that
may thereafter be paid without penalty, (c) Encumbrance arising under any
original purchase price conditional sales contract or equipment lease,
(d) easement, covenant, condition or restriction of record, (e) easement,
covenant, condition or restriction not of record as to which no material
violation or encroachment exists or, if such violation or encroachment exists,
as to which the cure of such violation or encroachment would not materially
interfere with the conduct of the Business, (f) zoning or other governmentally
established Encumbrance, (g) pledge or deposit to secure any obligation under
any workers or unemployment compensation law or to secure any other public or
statutory obligation, (h) mechanic's, materialmen's, landlord's, carrier's,
supplier's or vendor's lien or similar Encumbrance arising or incurred in the
Ordinary Course of Business of the applicable Person that secures any amount
that is not overdue for a period of more than 90 days, (i) railroad trackage
agreement, utility, slope or drainage easement, right-of-way easement or lease
regarding any sign, or (j) other imperfection of title or license or other
Encumbrance, if any, that does not impair the use or operation of any asset to
which it relates in the conduct of the business of the applicable Person as
presently conducted.
“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or any other business entity or association or any Government
Authority.
“Plan” means an “employee benefit plan” (as such term is defined in section 3(3)
of ERISA) and any other employee benefit plan, program, agreement or arrangement
of any kind, including any: stock option or ownership plan; stock appreciation
rights plan; stock purchase plan; phantom stock plan; executive compensation
plan; bonus, incentive compensation, deferred compensation or profit-sharing
plan; or arrangement regarding any vacation, holiday, sick leave, fringe
benefit, educational assistance, pre-Tax premium or flexible spending account
plan or life insurance.
“Plan Sponsor” has the meaning given in section 3(16)(B) of ERISA.
“Post-Closing Statement” is defined in Section 2.6.
“Pre-Closing Tax Period” means (a) any Tax period ending on or before the
Closing Date and (b) with respect to any complete Tax period of the Company
relating to any Tax that

A-8

--------------------------------------------------------------------------------



includes but does not end on the Closing Date, any portion thereof ending on,
and including, the Closing Date.
“Pre-Closing Taxes” is defined in Section 5.8(b).
“Proceeding” means any action, arbitration, audit, claim, demand, grievance,
complaint, hearing, inquiry, investigation, litigation, proceeding or suit
(whether civil, criminal or administrative), in each case that is commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator.
“Prohibited Transaction” has the meaning given in section 406 of ERISA and 4975
of the Code.
“Prop Trading” is defined in Section 5.2(e).
“Purchase Price” is defined in Section 2.1.
“Purchase Price Cap” is defined in Section 2.1.
“Purchase Price Component” is defined in Section 2.1.
“Purchase Price Mediator” is defined in Section 2.6(b).
“Purchase Price Threshold” is defined in Section 2.5(a).
“Qualified Mediator” is defined in Section 2.6(b).
“RCRA” is defined in Section 3.12(a).
“Real Property” means all real property, buildings, structures or fixtures owned
or leased by the Company or Enserco Midstream.
“Real Property Leases” is defined in Section 3.11.
“Reporting Date” is defined in Section 2.2(a).
“Retained Employees” is defined in Section 5.9(a).
“Retention Agreements” is defined in Section 5.9(a).
“Risk Policy” means the Company's Risk Policies and Procedures and in effect as
of March 31, 2009 through the date of this Agreement.
“Schedule or Schedules” means the schedule delivered and made a part of this
Agreement on the date hereof, subject to Section 9.13.
“Securities Act” means the Securities Act of 1933, as amended.
“Seller” is defined in the Preamble to this Agreement.

A-9

--------------------------------------------------------------------------------



“Seller's Statement” is defined in Section 2.6.
“Seller Termination Fee” is defined in Section 6.5(a).
“Shares” is defined in the Recitals to this Agreement.
“Software Assignment” is defined in Section 5.13.
“Special Representation” is defined in Section 8.3(c).
“Straddle Period” is defined in Section 5.8(b).
“Straddle Tax Returns” is defined in Section 5.8(b).
“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or other interests, having by their terms
ordinary voting power to elect a majority of the board of directors of such
other Person (or others performing similar functions with respect to such other
Person), is directly or indirectly owned or controlled by such first Person or
by any one or more of such first Person's Subsidiaries.
“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under section 59A of the Code),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated or other tax of any kind whatsoever, including any interest, fine,
penalty or similar addition thereto, whether disputed or not.
“Tax Benefit” is defined in Section 8.7(a).
“Tax Claim” means any claim by a Governmental Authority with respect to any Tax
that, if successful, might result in an indemnity obligation hereunder.
“Tax Return” means any return, declaration, report, filing, claim for refund or
information return or statement relating to any Tax, including any schedule or
attachment thereto and including any amendment thereof.
“Termination Date” is defined in Section 6.4(b).
“Third-Party Claim” is defined in Section 8.5(a).
“Threatened” means, with respect to any matter, that a demand, notice or
statement has been made or given, in writing, that states that such matter is
being or will be asserted, commenced, taken or otherwise pursued (including if
conditioned upon certain events occurring or not occurring).
“Title IV Plan” means a Pension Plan that is subject to Title IV of ERISA, other
than a Multiemployer Plan.

A-10

--------------------------------------------------------------------------------



“Trade Book” means the Electronically Recorded Trade Book and the Manually
Recorded Commodity Transactions.
“Trade Book Value” is defined in Section 2.2(a).
“Trade Book Claim” means Seller's failure to disclose on or prior to Closing or
material misrepresentation with respect to (a) a Commodity Transaction in the
Trade Book or (b) a Major Contract.
“Transfer Tax” means any sales, use, value-added, business, goods and services,
transfer (including any stamp duty or other similar tax chargeable in respect of
any instrument transferring property), documentary, conveyance or similar tax or
expense or any recording fee, in each case that is imposed as a result of any
transaction contemplated herein, together with any penalty, interest and
addition to any such item with respect to such item.
“Transition Services Agreement” is defined in Section 5.16.



A-11